



Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of July 24,
2020, by and among Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).
RECITALS
A.    The Company and each Purchaser is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
B.    Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i)(a) that aggregate number of shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 5,139,610 shares of Common Stock and shall be
collectively referred to herein as the “Shares”) and (b) warrants, in
substantially the form attached hereto as Exhibit A-1 (the “Common Stock
Warrants”), to acquire up to that number of additional shares of Common Stock
equal to thirty percent (30 %) of the number of Shares purchased by such
Purchaser (rounded down to the nearest whole share) and (ii)(a) that aggregate
number of prefunded Common Stock warrants, in substantially the form attached
hereto as Exhibit A-2 (the “Prefunded Warrants”), to acquire up to that number
of shares of Common Stock set forth below such Purchaser’s name on the signature
page of this Agreement (which aggregate number of shares of Common Stock
issuable upon exercise of all Prefunded Warrants shall be 790,710 shares of
Common Stock) and (b) Common Stock Warrants, to acquire up to that number of
additional shares of Common Stock equal to thirty percent (30%) of the number of
shares of Common Stock underlying the Prefunded Warrants purchased by such
Purchaser (rounded down to the nearest whole share). The shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Common Stock Warrants
collectively are referred to herein as the “Common Warrant Shares” and the
shares of Common Stock issuable upon exercise of or otherwise pursuant to the
Prefunded Warrants collectively are referred to herein as the “Prefunded Warrant
Shares”.
C.    The Shares, the Common Stock Warrants, the Prefunded Warrants, the Common
Warrant Shares and the Prefunded Warrant Shares collectively are referred to
herein as the “Securities”.
D.    The Company has engaged Cowen and Company, LLC as its lead placement agent
(“Cowen”), and Oppenheimer & Co. Inc. (“Oppenheimer” and together with Cowen,
the “Placement Agents”) for the offering of the Shares, the Common Stock
Warrants and the Prefunded Warrants on a “best efforts” basis.
E.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares, the Common
Warrant Shares and the Prefunded Warrant Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:







--------------------------------------------------------------------------------




Article I.
DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
“Acquiring Person” has the meaning set forth in Section 4.6.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
“Applicable Laws” has the meaning set forth in Section 3.1(qq).
“Agreement” has the meaning set forth in the Preamble.
“Authorizations” has the meaning set forth in Section 3.1(qq).
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
“Closing” means the closing of the purchase and sale of the Shares, the Common
Stock Warrants and the Prefunded Warrants pursuant to this Agreement.
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
“Commission” has the meaning set forth in the Recitals.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
“Common Stock Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Shares and the Common Stock Warrants
purchased hereunder as indicated on such Purchaser’s signature page to this
Agreement next to the heading “Common Stock Subscription Amount” in United
States dollars and in immediately available funds.
“Common Stock Warrants” has the meaning set forth in the Recitals to this
Agreement.


2



--------------------------------------------------------------------------------




“Common Unit Purchase Price” means $10.1175 per unit of Share and Common Stock
Warrant.
“Common Warrant Shares” has the meaning set forth in the Recitals.
“Company” has the meaning set forth in the Preamble.
“Company Counsel” means Wilson Sonsini Goodrich & Rosati, Professional
Corporation.
“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“DTC” has the meaning set forth in Section 4.1(c).
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
“Escrow Agent” has the meaning set forth in Section 2.1(c).
“Escrow Amount” has the meaning set forth in Section 2.1(c).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Existing Investors” has the meaning set forth in Section 3.2(o).
“FDA” has the meaning set forth in Section 3.1(ll).
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
“Health Care Laws” has the meaning set forth in Section 3.1(ll).
“HIPAA” has the meaning set forth in Section 3.1(qq).
“Indemnified Person” has the meaning set forth in Section 4.9.
“Intellectual Property Assets” has the meaning set forth in Section 3.1(p).
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
“Investment Company Act” has the meaning set forth in Section 3.1(w).
“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.
“Legacy Alpine” has the meaning set forth in Section 3.1(p).


3



--------------------------------------------------------------------------------




“Legend Removal Date” has the meaning set forth in Section 4.1(c).
“Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).
“Material Adverse Effect” has the meaning set forth in Section 3.1(b).
“Money Laundering Laws” has the meaning set forth in Section 3.1(pp).
“Net Short Sale” has the meaning set forth in Section 4.13.
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
“OFAC” has the meaning set forth in Section 3.1(kk).
“Off-Balance Sheet Transaction” has the meaning set forth in Section 3.1(gg).
“Outside Date” means the thirtieth day following the date of this Agreement.
“Permits” has the meaning set forth in Section 3.1(n).
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Placement Agents” has the meaning set forth in the Recitals.
“Prefunded Warrants” has the meaning set forth in the Recitals to this
Agreement.
“Prefunded Warrant Shares” has the meaning set forth in the Recitals.
“Prefunded Warrant Subscription Amount” means, with respect to each Purchaser,
the aggregate amount to be paid for the Prefunded Warrants and the Common Stock
Warrants purchased hereunder as indicated on such Purchaser’s signature page to
this Agreement next to the heading “Prefunded Warrant Subscription Amount” in
United States dollars and in immediately available funds.
“Prefunded Unit Purchase Price” means $10.1175 per unit of Prefunded Warrant and
Common Stock Warrant.
“Prefunded Warrant Purchaser” means any Purchaser whose signature page to this
Agreement expressly references a Prefunded Warrant Subscription Amount. For the
avoidance of doubt, any Purchaser whose signature page to this Agreement does
not expressly reference a Prefunded Warrant Subscription Amount shall not be a
Prefunded Warrant Purchaser hereunder and shall not be entitled to purchase or
receive any Prefunded Warrants.
“Press Release” has the meaning set forth in Section 4.5.
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.


4



--------------------------------------------------------------------------------




“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Purchaser Party” has the meaning set forth in Section 4.9.
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
“Regulation D” has the meaning set forth in the Recitals.
“Regulation S-X” has the meaning set forth in Section 3.1(i).
“Regulatory Authorities” has the meaning set forth in Section 3.1(oo).
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Restricted Period” has the meaning set forth in Section 4.14.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Sarbanes-Oxley Act” has the meaning set forth in Section 3.1(s).
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).
“Securities” has the meaning set forth in the Recitals.
“Securities Act” has the meaning set forth in the Recitals.
“Shares” has the meaning set forth in the Recitals.
“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
“Subscription Amount” means the Common Stock Subscription Amount and the
Prefunded Warrant Subscription Amount.


5



--------------------------------------------------------------------------------




“Subsidiaries” means the consolidated subsidiaries of the Company.
“Threshold Amount” means 19.99% of the outstanding shares of Common Stock or the
voting power of the Company.
“Trading Affiliate” has the meaning set forth in Section 3.2(i).
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over‑the‑counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over‑the‑counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Common Stock Warrants, the Prefunded Warrants, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions and
any other documents or agreements explicitly contemplated hereunder.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York, 11219, and a facsimile number of (718) 765-8782, or any
successor transfer agent for the Company.
“Treasury” has the meaning set forth in Section 3.2(q).
“XBRL” has the meaning set forth in Section 3.1(i).


Article II.    
PURCHASE AND SALE
2.1    Closing.
(a)    Amount. Subject to the terms and conditions set forth in this Agreement,
at the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, (i) such
number of shares of Common Stock equal to the quotient resulting from dividing
(1) the Common Stock Subscription Amount for such Purchaser by (2) the Common
Unit Purchase Price, rounded down to the nearest whole share of Common Stock; in
addition, each Purchaser shall receive a Common Stock Warrant to purchase a
number of Common Warrant Shares equal to thirty percent (30%) of the number of
shares of Common Stock purchased by such Purchaser, as indicated below such
Purchaser’s name on the signature page to this Agreement and (ii) with respect
to Prefunded Warrant Purchasers only, a Prefunded Warrant to purchase a number
of Prefunded Warrant Shares equal to the quotient resulting from dividing
(1) the Prefunded Warrant Subscription Amount for such Prefunded Warrant
Purchaser by (2) the Prefunded Unit Purchase Price, rounded down to the nearest
whole number of Prefunded Warrant Shares; in addition, each Prefunded Warrant


6



--------------------------------------------------------------------------------




Purchaser shall receive a Common Stock Warrant to purchase a number of Common
Warrant Shares equal to thirty percent (30%) of the number of Prefunded Warrant
Shares underlying the Prefunded Warrant purchased by such Prefunded Warrant
Purchaser, as indicated below such Prefunded Warrant Purchaser’s name on the
signature page to this Agreement. The Common Stock Warrants shall have an
exercise price equal to $12.74 per Warrant Share and the Prefunded Warrants
shall have an exercise price equal to $0.001 per Prefunded Warrant Share.
(b)    Closing. The Closing of the purchase and sale of the Shares, Common Stock
Warrants and Prefunded Warrants shall take place at the offices of Latham &
Watkins LLP, 140 Scott Drive, Menlo Park, CA 94025, on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.
(c)    Form of Payment. Except as may otherwise be agreed to among the Company
and one or more of the Purchasers, on or prior to the Business Day immediately
prior to the Closing Date, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, to a non-interest
bearing escrow account established by the Company and the Placement Agents with
American Stock Transfer & Trust Company, LLC (the “Escrow Agent”) as set forth
on Exhibit H hereto (the aggregate amounts received being held in escrow by the
Escrow Agent are referred to herein as the “Escrow Amount”). On the Closing
Date, (a) the Company and the Placement Agents shall instruct the Escrow Agent
to deliver, in immediately available funds, the Escrow Amount constituting the
aggregate purchase price as follows: (1) to the Placement Agents, the fees and
reimbursable expenses payable to the Placement Agents (which fees and expenses
shall be set forth in such instructions), and (2) the balance of the aggregate
purchase price to the Company, (b) the Company shall irrevocably instruct the
Transfer Agent to issue to each Purchaser in book-entry form in an amount equal
to the number of Shares such Purchaser is purchasing, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), the number of Shares such Purchaser is purchasing as is set forth on
such Purchaser’s signature page to this Agreement next to the heading “Number of
Shares to be Acquired”, respectively, within one (1) Trading Day after the
Closing; (c) the Company shall deliver to each Prefunded Warrant Purchaser one
or more Prefunded Warrants in physical form, free and clear of all restrictive
and other legends (except as expressly provided in Section 4.1(b) hereof or in
Exhibit A-2), evidencing the number of Prefunded Warrants such Prefunded Warrant
Purchaser is purchasing as is set forth on such Prefunded Warrant Purchaser’s
signature page to this Agreement next to the heading “Underlying Prefunded
Warrant Shares Subject to Prefunded Warrant to be Acquired”, within three (3)
Trading Days after the Closing, and (d) the Company shall deliver to each
Purchaser one or more Common Stock Warrants in physical form, free and clear of
all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof or in Exhibit A-1), evidencing the number of Common stock
Warrants such Purchaser is purchasing as is set forth on such Purchaser’s
signature page to this Agreement next to the heading “Underlying Shares Subject
to Warrant Related to Shares”, within three (3) Trading Days after the Closing.
(d)    Purchase Price Allocation. The Company and the Purchasers shall use
commercially reasonable efforts to agree on a reasonable allocation of (i) the
Common Stock Subscription Amount between the Shares and the Common Stock
Warrants and (ii) the Prefunded Warrant Subscription Amount between the
Prefunded Warrants and the Common Stock Warrants. The Company and the Purchasers
agree to file all relevant tax returns in a manner consistent with the
allocation agreed to pursuant to this Section 2.1(d).
2.2    Closing Deliveries. (a) On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to each Purchaser the following (the
“Company Deliverables”):
(i)    this Agreement, duly executed by the Company;


7



--------------------------------------------------------------------------------




(ii)    with respect to the Prefunded Warrant Purchasers only, facsimile copies
of the Prefunded Warrants, executed by the Company and registered in the name of
such Purchaser as set forth on the Book-Entry Questionnaire included as
Exhibit C-2 hereto, pursuant to which such Prefunded Warrant Purchaser shall
have the right to acquire such number of Prefunded Warrant Shares as is set
forth on such Prefunded Warrant Purchaser’s signature page to this Agreement
next to the heading “Underlying Prefunded Warrant Shares Subject to Prefunded
Warrant to be Acquired”, on the terms set forth therein, with the original
Prefunded Warrants delivered within three (3) Trading Days of Closing; provided,
however, that the receipt of such facsimile copies shall be conditioned on the
Company receiving a completed Book-Entry Questionnaire from such Prefunded
Warrants Purchaser no later than 3:00 p.m., Eastern time, on the Business Day
prior to the Closing Date;
(iii)    facsimile copies of the Warrants, executed by the Company and
registered in the name of such Purchaser as set forth on the Book-Entry
Questionnaire included as Exhibit C-2 hereto, pursuant to which such Purchaser
shall have the right to acquire such number of Warrant Shares equal to (a) in
the case of Purchasers other than Prefunded Warrant Purchasers, thirty percent
(30%) of the number of Shares issuable to such Purchaser, rounded down to the
nearest whole share and (b) in the case of Prefunded Warrant Purchasers, thirty
percent (30%) of the number of Prefunded Warrant Shares underlying the Prefunded
Warrants being purchased by such Prefunded Warrant Purchaser, in each case on
the terms set forth therein, with the original Warrants delivered within three
(3) Trading Days of Closing; provided, however, that the receipt of such
facsimile copies shall be conditioned on the Company receiving a completed
Book-Entry Questionnaire from such Purchaser no later than 3:00 p.m., Eastern
time, on the Business Day prior to the Closing Date;
(iv)    a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit D, executed by such counsel and addressed to
the Purchasers and the Placement Agents;
(v)    the Registration Rights Agreement, duly executed by the Company;
(vi)    duly executed Irrevocable Transfer Agent Instructions instructing the
Transfer Agent to deliver a book-entry statement evidencing the number of Shares
equal to such Purchaser’s shares of Common Stock set forth below such
Purchaser’s name on the signature page of this Agreement, registered in the name
of such Purchaser;
(vii)    a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and bylaws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit F;
(viii)    the Compliance Certificate referred to in Section 5.1(i);
(ix)    a Lock-Up Agreement, substantially in the form of Exhibit I hereto (the
“Lock-Up Agreement”) executed by each person listed on Exhibit J hereto, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date;
(x)    a certificate evidencing the good standing of the Company issued by the
Secretary of State of the State of Delaware, as of a date within five (5)
Business Days of the Closing Date;


8



--------------------------------------------------------------------------------




(xi)    a certificate of existence and authorization issued by the Secretary of
State of the State of Washington, as of a date within five (5) Business Days of
the Closing Date; and
(xii)    a certified copy of the Certificate of Incorporation of the Company, as
certified by the Secretary of State of the State of Delaware, as of a date
within five (5) Business Days of the Closing Date.
(b)    On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
(i)    this Agreement, duly executed by such Purchaser;
(ii)    its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Common Stock Subscription
Amount” or “Prefunded Warrant Subscription Amount”, as the case may be,
indicated below such Purchaser’s name on the applicable signature page hereto by
wire transfer to the Escrow Account, as set forth on Exhibit H attached hereto,
which Subscription Amount must be wired no later than the Business Day
immediately prior to the Closing Date;
(iii)    the Registration Rights Agreement, duly executed by such Purchaser;
(iv)    a fully completed and duly executed Selling Stockholder Notice and
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
(v)    a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Book-Entry Questionnaire in the forms attached
hereto as Exhibits C-1 and C-2, respectively, which Accredited Investor
Questionnaire and Book-Entry Questionnaire must be received by the Company no
later than 3:00 p.m., Eastern time, on the Business Day immediately prior to the
Closing Date.
Article III.    
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of the Company. Except as disclosed in the
SEC Reports, the Company hereby represents and warrants as of the date hereof
and the Closing Date (except for the representations and warranties that speak
as of a specific date, which shall be made as of such date), to each of the
Purchasers and to the Placement Agents:
(a)    Subsidiaries. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2019 except for subsidiaries that in the
aggregate would not constitute a “significant subsidiary” (as defined in
Rule 405 under the Securities Act). The Company’s wholly-owned subsidiary, AIS
Operating Co., Inc., is a “significant subsidiary” (as defined in Rule 405 under
the Securities Act).
(b)    Organization and Qualification. The Company and each of its Subsidiaries
have been duly organized, are validly existing as corporations or limited
liability entities and are in good standing under the laws of their respective
jurisdictions of organization, except where the failure to be so duly organized,
validly existing and in good standing would not reasonably be expected to have a
Material Adverse Effect. The Company and each of its Subsidiaries are, and will
be, duly licensed or qualified as a foreign corporation for the transaction of
business and in good standing under the laws of each other jurisdiction in which
their respective ownership


9



--------------------------------------------------------------------------------




or lease of property or the conduct of their respective businesses requires such
license or qualification, and have all corporate power and authority necessary
to own or hold their respective properties and to conduct their respective
businesses as described in the SEC Reports, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on or affecting the
assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with the consummation of the transactions contemplated hereby (a
“Material Adverse Effect”); provided, however, that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by the Transaction Documents, or (iii) effects caused
by any event, occurrence or condition resulting from or relating to the taking
of any action in accordance with the Transaction Documents.
(c)    Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations contemplated by each
of the Transaction Documents to which it is a party. Each of the Transaction
Documents to which the Company is a party has been duly and validly authorized,
executed and delivered by the Company.
(d)    No Conflicts. The issue and sale of the Shares, the Prefunded Warrants
and the Common Stock Warrants and the reservation for issuance and issuance of
the Prefunded Warrant Shares and the Common Warrant Shares, the execution,
delivery and performance of the Transaction Documents to which the Company is a
party and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, impose any lien, charge or encumbrance upon any
property or assets of the Company and its Subsidiaries, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject; (ii) result in any violation of the provisions of the certificate of
incorporation, charter or bylaws (or similar organizational documents) of the
Company or any of its Subsidiaries; or (iii) result in any violation of any
statute or any judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets, except, with respect to
clauses (i) and (iii), for such conflicts, breaches, violations, liens, charges,
encumbrances or defaults that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(e)    Filings, Consents and Approvals. No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties or assets is required for the
issue and sale of the Securities, the execution, delivery and performance by the
Company of the Transaction Documents to which the Company is a party, the
consummation of the transactions contemplated by the Transaction Documents,
except for (i) such consents, approvals, authorizations, orders, filings,
registrations or qualifications as may be required under the Exchange Act, (ii)
the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (iii)
filings required by applicable state or foreign securities laws, (iv) the filing
of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (v) the filing of any requisite notices
and/or application(s) to the Principal Trading Market for the issuance and sale
of the Securities and the listing of the Shares, the Prefunded Warrant Shares
and the Common Warrant Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (vi) the filings required in
accordance with Section 4.5 of this Agreement


10



--------------------------------------------------------------------------------




and (vii) those that have been made or obtained prior to the date of this
Agreement (collectively, the “Required Approvals”).
(f)    Issuance of the Securities. The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly authorized and validly issued, fully paid and
nonassessable and free and clear of all liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights. The
Prefunded Warrants and the Common Stock Warrants have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly authorized and validly issued, free and clear of all
liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. The Prefunded Warrant Shares issuable upon
exercise of the Prefunded Warrants and the Common Warrant Shares issuable upon
exercise of the Common Stock Warrants have been duly authorized and, when issued
and paid for in accordance with the terms of the Transaction Documents and the
Prefunded Warrants or the Common Stock Warrants, as the case may be, will be
duly authorized and validly issued, fully paid and nonassessable, free and clear
of all liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the number of shares of Common Stock issuable
upon exercise of the Prefunded Warrants and the Common Stock Warrants (without
taking into account any limitations on the exercise of the Prefunded Warrants
and the Common Stock Warrants set forth in the Prefunded Warrants and the Common
Stock Warrants). The Company shall, so long as any of the Prefunded Warrants or
Common Stock Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Prefunded Warrants and the Common Stock
Warrants, the number of shares of Common Stock issuable upon exercise of the
Prefunded Warrants and the Common Stock Warrants (without taking into account
any limitations on the exercise of the Prefunded Warrants and the Common Stock
Warrants set forth in the Prefunded Warrants and the Common Stock Warrants).
(g)    Capitalization. The authorized capital of the Company consists of
200,000,000 shares of Common Stock, 18,591,231 of which are issued and
outstanding as of June 30, 2020, and 10,000,000 shares of preferred stock, par
value $0.001 per share, none of which are currently issued and outstanding as of
June 30, 2020. Under the Company’s Plans (as defined below) (i) options to
acquire 3,969,535 shares of Common Stock have been granted and are currently
outstanding as of June 30, 2020, (ii) no restricted shares of Common Stock have
been granted and are currently outstanding as of June 30, 2020, (iii) 71,400
shares of Common Stock have been reserved for issuance as of June 30, 2020 upon
the settlement of outstanding restricted stock units granted under the Company’s
Plans, (iv) 1,096,729 shares of Common Stock remain available for future
issuance as of June 30, 2020 to directors, executive officers, employees and
consultants of the Company pursuant to the Company’s 2018 Equity Incentive Plan,
as amended, (the “2018 Plan”), and (v) 45,211 shares of Common Stock have been
reserved for issuance as of June 30, 2020 under the Company’s Employee Stock
Purchase Plan. Since June 30, 2020, the Company has not issued any equity
securities, other than those issued pursuant to the 2018 Plan and any of the
Company’s other equity incentive plans disclosed in the SEC Reports (including
employee stock purchase plans and any inducement equity plans or awards
established in compliance with Nasdaq Marketplace Rules) (collectively, together
with the 2018 Plan, the “Plans”). The Company has outstanding warrants to
purchase 1,894,455 shares of Common Stock as of June 30, 2020 (the “Outstanding
Warrants”). Except as set forth in the Company SEC Reports, and other than the
shares of Common Stock reserved for issuance under the 2018 Plan and the
Outstanding Warrants, there are no outstanding options, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
shareholder agreements, or agreements of any kind for the purchase or
acquisition from the Company of any of its securities. The Company has an
authorized capitalization as set forth in the SEC Reports, and all of the issued
shares of the Company


11



--------------------------------------------------------------------------------




have been duly authorized and validly issued, are fully paid and non-assessable,
conform in all material respects to the description thereof contained in the SEC
Reports and were not issued in violation of any preemptive right, resale right,
right of first refusal or similar right. All of the Company’s options, warrants
and other rights to purchase or exchange any securities for shares of the
Company’s capital stock have been duly authorized and validly issued, and
conform in all material respects to the description thereof contained in the SEC
Reports. All of the issued shares of capital stock or other ownership interests
of each Subsidiary of the Company have been duly authorized and validly issued,
are fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
for such liens, encumbrances, equities or claims as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Person is entitled to preemptive rights, rights of first refusal, rights of
participation or similar rights with respect to any securities of the Company,
including with respect to the issuance of Shares contemplated hereby. Except as
set forth in the Company SEC Documents, there are no voting agreements,
registration rights agreements or other agreements of any kind between the
Company and any other Person relating to the securities of the Company,
including the Securities.
(h)    SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect (including, for this purpose only, any failure to
qualify to register the Shares, the Prefunded Warrant Shares and the Common
Warrant Shares for resale on Form S-1 or which would prevent any Purchaser from
using Rule 144 to resell any Securities). As of their respective filing dates,
or to the extent corrected by a subsequent restatement, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act.
(i)    Financial Statements. The historical financial statements (including the
related notes and supporting schedules) included in the SEC Reports comply as to
form in all material respects with the requirements of Regulation S-X under the
Securities Act (“Regulation S-X”) and present fairly, in all material respects,
the financial condition, results of operations and cash flows of the entities
purported to be shown thereby at the dates and for the periods indicated and
have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved. All disclosures contained in the SEC Reports
regarding “non-GAAP financial measures” (as defined by the rules and regulations
of the Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. There are no
financial statements (historical or pro forma) that are required to be included
in the SEC Reports that are not so included as required. The interactive data in
eXtensible Business Reporting Language (“XBRL”) included or incorporated by
reference in the SEC Reports fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(j)    Material Changes. Except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the date of the latest audited
financial statements included in the SEC Reports, and, except as disclosed in a
subsequent SEC Report filed prior to the date hereof, neither the Company nor
any of its Subsidiaries has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental


12



--------------------------------------------------------------------------------




action, order or decree, (ii) issued or granted any securities (other than
pursuant to employee benefit plans, qualified stock option plans or other equity
compensation plans or arrangements existing on the date hereof and disclosed in
the SEC Reports), (iii) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, (iv) entered into any material transaction not in
the ordinary course of business, or (v) declared or paid any dividend on its
share capital; and since such date, except as disclosed in the SEC Reports,
there has not been any change in the share capital, long-term debt, net current
assets or short-term debt of the Company or any of its Subsidiaries or any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), prospects, results of
operations, stockholders’ equity, properties, management or business of the
Company and its Subsidiaries taken as a whole.
(k)    Litigation. Except as disclosed in the SEC Reports, there are no legal or
governmental proceedings pending to which the Company or any of its Subsidiaries
is a party or of which any property or assets of the Company or any of its
Subsidiaries is the subject that, if determined adversely to the Company, would,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance of the Transaction Documents or the consummation of
the transactions contemplated by the Transaction Documents; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.
(l)    No Labor Dispute; Compliance with Labor Laws. No labor disturbance by or
dispute with the employees of the Company or any of its Subsidiaries exists or,
to the knowledge of the Company, is imminent that could reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of or has received written notice of any violation
with respect to any federal or state law relating to discrimination in the
hiring, promotion or pay of employees, nor any applicable federal or state wage
and hour laws, nor any state law precluding the denial of credit due to the
neighborhood in which a property is situated, the violation of any of which
could reasonably be expected to have a Material Adverse Effect.
(m)    No Default. Except as disclosed in the SEC Reports, neither the Company
nor any of its Subsidiaries (i) is in violation of its certificate of
incorporation, charter or bylaws (or similar organizational documents), (ii) is
in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party, by which it is bound or to which any of its
properties or assets is subject, (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or (iv) has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(n)    Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations, clearances, approvals, registrations, exemptions,
licenses or permits required by state, federal or foreign regulatory agencies or
bodies to conduct their respective businesses as currently conducted and as
described in the SEC Reports (“Permits”), and all such Permits are valid,
current and in full force and effect, except where the failure to so possess or
be valid, current and in full force and effect would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries is in violation of, or in
default under, any of the Permits or has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit. Neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Permits which, singly or in the aggregate, if the subject
of an


13



--------------------------------------------------------------------------------




unfavorable decision, ruling or finding, would reasonably be expected to result
in a Material Adverse Effect. The Company has not received any written notice
denying, revoking or modifying any “approved enterprise,” “benefited enterprise”
or “preferred enterprise” status with respect to any of the Company’s facilities
or operations.
(o)    Title to Assets. The Company and each of its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, that are material to the business
of the Company, in each case free and clear of all liens, encumbrances and
defects, except for such liens, encumbrances and defects as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries. All assets held under lease by the Company and its Subsidiaries,
that are material to the business of the Company, are held by them under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made and proposed to be made of such assets by the
Company and its Subsidiaries.
(p)    Patents and Trademarks. To the knowledge of the Company, the Company and
its Subsidiaries own or possess the valid right to use all (i) patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, internet domain name registrations, copyrights, copyright
registrations, licenses and trade secret rights (collectively, “Intellectual
Property Rights”) and (ii) inventions, software, works of authorships,
trademarks, service marks, trade names, databases, formulae, know how, Internet
domain names and other intellectual property (including trade secrets and other
unpatented and/or unpatentable proprietary confidential information, systems, or
procedures) (collectively, “Intellectual Property Assets”) necessary to conduct
their respective businesses as currently conducted, and as proposed to be
conducted and described in the SEC Reports. The Company and its subsidiaries
have not received written notice of any challenge, which is still pending, by
any other person to the rights of the Company and its Subsidiaries with respect
to any Intellectual Property Rights or Intellectual Property Assets owned or
used by the Company or its Subsidiaries, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Company, the Company and its Subsidiaries’ respective
businesses as now conducted do not give rise to any material infringement of,
any material misappropriation of, or other material violation of, any valid and
enforceable Intellectual Property Rights of any other person. To the knowledge
of the Company, all licenses for the use of the Intellectual Property Rights
described in the SEC Reports are valid, binding upon and enforceable by or
against the parties thereto in accordance with their terms. The Company has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of material breach of any Intellectual Property
license, and the Company has no knowledge of any material breach by any other
person to any Intellectual Property license to which the Company is a party. No
claim has been made, and is currently pending, against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other Intellectual Property Right or
franchise right of any person, and, to the knowledge of the Company, there are
no facts that would form a reasonable basis for such claim, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has taken all reasonable steps to protect, maintain
and safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated hereby will not result in the loss or impairment
of or payment of any additional amounts with respect to, nor require the consent
of any other person in respect of, the Company’s right to own, use, or hold for
use any of the Intellectual Property Rights as owned, used or held for use in
the conduct of the business as currently conducted. To the knowledge of the
Company, no employee of Legacy Alpine and, since July 24, 2017, no employee of
the Company is in, or has ever been, in violation in any material respect of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
non-disclosure agreement or any restrictive covenant to or with a former
employer where the basis of such violation relates to such employee’s employment
with the Company, or actions


14



--------------------------------------------------------------------------------




undertaken by the employee while employed with the Company. For purposes of this
section, “Legacy Alpine” means Alpine Immune Sciences, Inc., which was the
surviving entity following its merger with a wholly-owned subsidiary of Nivalis
Therapeutics, Inc. on July 24, 2017 and renamed as AIS Operating Co., Inc.
(q)    Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each of its Subsidiaries maintain insurance from
nationally recognized, in the applicable country, insurers in such amounts and
covering such risks as is commercially reasonable in accordance with customary
practices for companies engaged in similar businesses and similar industries for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. All insurance policies of the Company and its Subsidiaries
are in full force and effect; the Company and each of its Subsidiaries are in
compliance with the terms of such policies in all material respects; neither the
Company nor any of its Subsidiaries has received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance; there are
no material claims by the Company or any of its Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; and neither the Company nor any
such Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.
(r)    Transactions With Affiliates and Employees. No relationship, direct or
indirect, exists between or among the Company, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company, on the
other hand, that is required to be described in the SEC Reports that is not so
described.
(s)    Internal Accounting Controls. The Company and each of its Subsidiaries
maintain internal accounting controls designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of the Company’s financial statements in
conformity with GAAP and to maintain accountability for its assets, (iii) access
to the Company’s assets is permitted only in accordance with management’s
general or specific authorization, (iv) the recorded accountability for the
Company’s assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences, and (v) the
interactive data in XBRL included or incorporated by reference in the SEC
Reports fairly present the information called for in all material respects and
are prepared in accordance with the Commission’s rules and guidelines applicable
thereto (it being understood that this subsection shall not to require the
Company to comply with Section 404 of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Sarbanes-Oxley Act”) as of an earlier date than it would otherwise be required
to so comply under applicable law). Except as disclosed in the SEC Reports, as
of the date of the most recent balance sheet of the Company and its consolidated
subsidiaries audited by Ernst & Young LLP, there were no material weaknesses in
the Company’s internal controls.
(t)    Sarbanes-Oxley Compliance. There is and has been no failure on the part
of the Company or, to the knowledge of the Company, any of the Company’s
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act that are applicable to the Company or its directors or
officers in their capacities as directors or officers of the Company.
(u)    No Other Brokers. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
with respect to the Placement Agents) that


15



--------------------------------------------------------------------------------




would give rise to a valid claim against any of them or the Placement Agents for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.
(v)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents. Assuming the making and the
obtaining of the Required Approvals, the issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
(w)    Investment Company     The Company is not, and will not be, after giving
effect to the offer and sale of the Securities and the application of the
proceeds therefrom as described in Section 4.8, (i) required to register as an
“investment company” (within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”)) or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).
(x)    Registration Rights. Except as disclosed in the SEC Reports and other
than each of the Purchasers, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company owned or to be owned by such
person. There are no contracts, agreements or understandings to require the
Company to include any such securities in the Securities proposed to be offered
pursuant to the Transaction Documents, except for such contracts, agreements or
understandings that have been validly waived in writing prior to the date
hereof.
(y)    Exchange Act Registration and Listing of the Common Stock. The Company’s
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
listed on the Principal Trading Market; the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Principal Trading Market, nor has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.
(z)    Application of Takeover Protections; Rights Agreements. The Company and
the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.
(aa)    Disclosure. The Company confirms that it has not provided, and to the
knowledge of the Company, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agents to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information regarding the Company or its Subsidiaries except (i) insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 4.5
hereof or (ii) to such Purchaser, prior to such disclosure, that has executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company.


16



--------------------------------------------------------------------------------




(bb)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the knowledge of the Company, any of its Affiliates or
any Person acting on its behalf has, directly or indirectly, at any time within
the past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.
(cc)    Tax Matters. The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date hereof, subject to permitted extensions (except where the failure to file
would not individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect), and have paid all taxes due (except where the failure
to pay would not individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect), and no tax deficiency has been determined
adversely to the Company or any of its Subsidiaries, nor does the Company have
any knowledge of any tax deficiencies that have been, or would reasonably be
expected to be asserted against the Company, that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(dd)    Environmental Matters. Except as disclosed in the SEC Reports, the
Company and each of its Subsidiaries (i) are, and at all times since January 1,
2015 were, in compliance with all laws, regulations, ordinances, rules, orders,
judgments, decrees, permits or other legal requirements of any governmental
authority, including without limitation any international, foreign, national,
state, provincial, regional, or local authority, relating to pollution, the
protection of human health or safety, the environment, or natural resources, or
to use, handling, storage, manufacturing, transportation, treatment, discharge,
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses, and (ii) have not
received written notice or otherwise have knowledge of any actual or alleged
violation of Environmental Laws, or of any actual or potential liability for or
other obligation concerning the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in the case of
clause (i) or (ii) where such non-compliance, violation, liability or other
obligation would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as described in the SEC Reports, (x)
there are no proceedings that are pending, or to the Company’s knowledge,
threatened, against the Company or any of its Subsidiaries under Environmental
Laws in which a governmental authority is also a party, other than such
proceedings regarding which it is reasonably believed no monetary sanctions of
$100,000 or more will be imposed, (y) the Company and its Subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, including any
pending or proposed Environmental Laws, or liabilities or other obligations
under Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company and its Subsidiaries and (z) none of the Company and its Subsidiaries
anticipates material capital expenditures relating to Environmental Laws.
(ee)    No General Solicitation. The Company has not offered or sold any of the
Securities by any form of general solicitation or general advertising.
(ff)    Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company or any of its Subsidiaries, has: (i) used any corporate funds for any
unlawful


17



--------------------------------------------------------------------------------




contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, the Organization for Economic Co-operation and
Development Convention on Bribery of Foreign Public Officials in International
Business Transactions, and the rules and regulations thereunder and any other
similar foreign or domestic law or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment. The Company has
instituted and maintains policies and procedures designed to ensure continued
compliance with the laws and regulations referenced in clause (iii) of this
paragraph.
(gg)    Off Balance Sheet Arrangements. There are no transactions, arrangements
or other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its Affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off-Balance Sheet Transaction”) that could
reasonably be expected to materially affect the Company’s liquidity or the
availability of or requirements for its capital resources, including those
Off-Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), and are required to be
described in the SEC Reports, which have not been described as required.
(hh)    Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
(ii)    Regulation M Compliance. The Company and its controlled affiliates have
not taken, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities.
(jj)    PFIC. Subject to the qualifications and assumptions set forth in the SEC
Reports, the Company is not, and upon the sale of the Shares and Warrants
contemplated hereby does not expect to become, a “passive foreign investment
company” (as defined in Section 1297 of the Internal Code Revenue Code of 1986,
as amended, and the regulations promulgated thereunder).
(kk)    OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or controlled
affiliate of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering of the Shares, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
(ll)    Compliance with Healthcare Laws and Regulations. The Company and, to the
knowledge of the Company, its directors, officers, employees, and agents (while
acting in such capacity) are, and at all times prior to the date hereof have
been, in compliance with, all health care laws and regulations


18



--------------------------------------------------------------------------------




applicable to the Company or any of its product candidates or activities,
including development and testing of pharmaceutical products, kickbacks,
recordkeeping, documentation requirements, the hiring of employees (to the
extent governed by Health Care Laws, as defined below), quality, safety,
privacy, security, licensure, accreditation or any other aspect of developing
and testing health care or pharmaceutical products (collectively, “Health Care
Laws”), except where such noncompliance would not, individually or in the
aggregate, have a Material Adverse Effect. The Company has not received any
notification, correspondence or any other written or oral communication,
including notification of any pending or threatened claim, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
governmental authority, including, without limitation, the U.S. Food and Drug
Administration (“FDA”), the U.S. Drug Enforcement Administration, the Centers
for Medicare & Medicaid Services and the U.S. Department of Health and Human
Services Office of Inspector General, of potential or actual non-compliance by,
or liability of, the Company under any Health Care Laws. To the Company’s
knowledge, there are no facts or circumstances that would reasonably be expected
to give rise to liability of the Company under any Health Care Laws, except that
would not individually or in the aggregate have a Material Adverse Effect.
(mm)    Shell Company. The Company is not an “ineligible issuer” (as defined in
Rule 405 promulgated under the Securities Act).
(nn)    No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents or any written agreement regarding the confidentiality and use of
confidential information.
(oo)    Clinical Trials. The clinical and pre-clinical trials conducted by or on
behalf of or sponsored by the Company, or in which the Company has participated,
that are described in the SEC Reports or the results of which are referred to in
the SEC Reports, were and, if still pending, are being conducted in accordance
with standard medical and scientific research procedures and all applicable
statutes, rules and regulations of the FDA and comparable drug regulatory
agencies outside of the United States to which they are subject (collectively,
the “Regulatory Authorities”), including, without limitation, 21 C.F.R. Parts
50, 54, 56, 58 and 312, and current Good Clinical Practices and Good Laboratory
Practices; the descriptions in the SEC Reports of the results of such studies
and trials are accurate and complete and fairly present the data derived from
such trials; the Company has no knowledge of any other trials the results of
which are inconsistent with or otherwise call into question the results
described or referred to in the SEC Reports; the Company and its Subsidiaries
have each operated and are currently in compliance with all applicable statutes,
rules and regulations of the Regulatory Authorities, except where such
noncompliance would not, individually or in the aggregate, have a Material
Adverse Effect; and neither the Company, nor any of its Subsidiaries, has
received any written notices, correspondence or other communication from the
Regulatory Authorities or any governmental authority which threatens the
termination or suspension of any clinical or pre-clinical trials that are
described in the SEC Reports or the results of which are referred to in the SEC
Reports, and there are no reasonable grounds for same.
(pp)    Anti-Money Laundering Compliance. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any applicable related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.


19



--------------------------------------------------------------------------------




(qq)    Compliance with Applicable Laws and Regulations. Except as disclosed in
the SEC Reports, the Company and its Subsidiaries: (i) are and at all times have
been in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, advertising, labeling, promotion, sale, offer for sale,
storage, import, export or disposal of any product manufactured or distributed
by the Company including, without limitation the Federal Food, Drug and Cosmetic
Act (21 U.S.C. §301 et seq.), the Public Health Service Act (42 U.S.C. §201 et
seq.), the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)), the civil
False Claims Act (31 U.S.C. §3729 et seq.), the administrative False Claims Law
(42 U.S.C. §1320a-7b(a)), the federal Physician Payment Sunshine Act (42 U.S.C.
§1320a-7h), the Civil Monetary Penalties Law (42 U.S.C. §1320a-7a), the
exclusion laws (42 U.S.C. §1320a-7), all criminal laws relating to health care
fraud and abuse, including, but not limited to, 18 U.S.C. §286-287, the criminal
health care fraud provisions of the Health Insurance Portability and
Accountability Act of 1996 (18 U.S.C. §1035 and 1347) (“HIPAA”), Medicare (Title
XVIII of the Social Security Act), Medicaid (Title XIX of the Social Security
Act), HIPAA, as amended by the Health Information Technology for Economic and
Clinical Health Act of 2009, and the Patient Protection and Affordable Care Act
of 2010, as amended by the Health Care and Education Affordability
Reconciliation Act of 2010, the regulations promulgated pursuant to such laws,
and any successor government programs and comparable state laws, regulations
relating to Good Clinical Practices and Good Laboratory Practices, collection
and reporting requirements and the processing of any applicable rebate,
chargeback or adjustment, under applicable rules and regulations relating to the
Medicaid Drug Rebate Program (42 U.S.C. §1396r-8), any state supplemental rebate
program, Medicare average sales price reporting (42 U.S.C. §1395w-3a), the
Public Health Service Act (42 U.S.C. §256b), the VA Federal Supply Schedule (38
U.S.C. §8126) or under any state pharmaceutical assistance program or U.S.
Department of Veterans Affairs agreement, and any successor government programs,
and all other local, state, federal, national, supranational and foreign laws,
manual provisions, policies and administrative guidance relating to the
regulation of the Company (collectively, the “Applicable Laws”), except where
such noncompliance would not, individually or in the aggregate, have a Material
Adverse Effect; (ii) have not received any written notice from any court or
arbitrator or governmental or regulatory authority or third party alleging or
asserting noncompliance with any Applicable Laws or any Permits and supplements
or amendments thereto required by any such Applicable Laws (“Authorizations”);
(iii) possess all Authorizations and such Authorizations are valid and in full
force and effect and are not in violation of any term of any such
Authorizations; (iv) have not received written notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation arbitration or other
action from any court or arbitrator or governmental or regulatory authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations nor is any such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
threatened; (v) have not received any written or, to the Company’s knowledge,
oral notice that any court or arbitrator or governmental or regulatory authority
has taken, is taking or intends to take, action to limit, suspend, materially
modify or revoke any Authorizations nor is any such limitation, suspension,
modification or revocation threatened; (vi) have filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and accurate in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission); and (vii) are
not a party to and have no ongoing reporting obligations pursuant to any
corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders or similar agreements with or imposed by any governmental or
regulatory authority. Neither the Company, any of its Subsidiaries nor any of
its or their respective officers, directors, employees or, to the Company’s
knowledge of the Company, agents, has been excluded, suspended or debarred from
or otherwise ineligible for participation in any U.S. federal health care
program or human clinical research or, to the knowledge of the Company, is
subject to a governmental inquiry, investigation, proceeding or other similar
action that could reasonably be expected to result in debarment, suspension,
ineligibility or exclusion.


20



--------------------------------------------------------------------------------




(rr)    Absence of Settlement Agreements or Undertakings. Except as disclosed in
the SEC Reports, the Company is not a party to any corporate integrity
agreements, monitoring agreements, consent decrees, settlement orders, or
similar agreements with or imposed by any governmental authority.
(ss)    Material Contracts. There are no contracts or other documents required
to be described in the SEC Reports or filed as exhibits to the SEC Reports
pursuant to Item 601 of Regulation S-K that are not described and filed as
required. The statements made in the SEC Reports, insofar as they purport to
constitute summaries of the terms of the contracts and other documents described
and filed pursuant to Item 601 of Regulation S-K, constitute accurate summaries
of the terms of such contracts and documents in all material respects. Except as
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
has knowledge that any other party to any such contract or other document filed
pursuant to Item 601 of Regulation S-K has any intention not to render full
performance as contemplated by the terms thereof.
(tt)    Disclosure Controls. The Company and each of its Subsidiaries maintain
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) designed to ensure that the information required to be disclosed
by the Company and its Subsidiaries in the reports they file or submit under the
Exchange Act is accumulated and communicated to management of the Company and
its Subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made, and such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.
(uu)    Defense Production Act of 1950. The Company does not engage in the
design, fabrication, development, testing, production or manufacture of critical
technologies within the meaning of the Defense Production Act of 1950, as
amended, including all implementing regulations thereof and has no current
intention of engaging in such activities in the future.
(vv)    No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, to determine whether any
Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, no
Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company; any predecessor or affiliate of the Company; any director,
executive officer, other officer participating in the offering, general partner
or managing member of the Company; any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power; any promoter (as defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of the sale of the
Securities; and any person that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Securities (a “Solicitor”), any general partner or managing member
of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.
3.2    Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company and the Placement Agents as
follows:
(a)    Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder


21



--------------------------------------------------------------------------------




and thereunder. The execution and delivery of this Agreement by such Purchaser
and performance by such Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
(b)    No Conflicts. The execution, delivery and performance by such Purchaser
of this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.
(c)    Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares, Prefunded
Warrants and Common Stock Warrants and, upon exercise of the Prefunded Warrants
or Common Stock Warrants, will acquire the Prefunded Warrant Shares or Common
Warrant Shares, as applicable, issuable upon exercise thereof, as principal for
its own account and not with a view to, or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.
(d)    Purchaser Status. At the time such Purchaser was offered the Shares,
Prefunded Warrants and Common Stock Warrants, it was, and at the date hereof it
is, and on each date on which it exercises the Prefunded Warrants or Common
Stock Warrants, it will be, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.
(e)    General Solicitation. Such Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
(f)    Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to


22



--------------------------------------------------------------------------------




be capable of evaluating the merits and risks of the prospective investment in
the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.
(g)    Acknowledgment of Risks.
(i)    Such Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation:
(i) the Company remains a development stage business with limited operating
history and requires substantial funds in addition to the proceeds from the sale
of the Securities; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (iii) such Purchaser may not be
able to liquidate its investment; (iv) transferability of the Securities is
extremely limited; (v) in the event of a disposition of the Securities, such
Purchaser could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future. Such risks are
more fully set forth in the public filings made by the Company with the
Commission;
(ii)    Such Purchaser is able to bear the economic risk of holding the
Securities for an indefinite period, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Securities; and
(iii)    Such Purchaser has, in connection with such Purchaser’s decision to
purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, and such Purchaser has, with respect
to all matters relating to the Transaction Documents and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Placement Agents or
counsel to the Company.
(h)    Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the SEC Reports and the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.
(i)    Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agents or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (each a “Trading Affiliate”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any


23



--------------------------------------------------------------------------------




purchases or sales of the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). Notwithstanding
the foregoing, in the case of a Purchaser and/or Trading Affiliate that is,
individually or collectively, a multi-managed investment bank or vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s or
Trading Affiliate’s assets and the portfolio managers have no direct knowledge
of the investment decisions made by the portfolio managers managing other
portions of such Purchaser’s or Trading Affiliate’s assets, the representation
set forth above shall apply only with respect to the portion of assets managed
by the portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect short sales or
similar transactions in the future.
(j)    Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.
(k)    Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities. Such Purchaser understands that
the Placement Agents have acted solely as agents of the Company in this
placement of the Shares, Prefunded Warrants and Common Stock Warrants and such
Purchaser has not relied on the business or legal advice of the Placement Agents
or any of their agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Purchaser in connection with the transactions contemplated
by the Transaction Documents.
(l)    Reliance on Exemptions. Such Purchaser understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
(m)    No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(n)    Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.
(o)    Beneficial Ownership. Other than Purchasers with holdings of Company
securities in excess of the Threshold Amount prior to any purchases pursuant to
this Agreement (“Existing Investors”), the


24



--------------------------------------------------------------------------------




purchase by such Purchaser of the Shares, Prefunded Warrants and Common Stock
Warrants issuable to it at the Closing will not (either with or without
aggregating such Securities with the Prefunded Warrant Shares or Common Warrant
Shares for which such Purchaser’s Prefunded Warrants or Common Stock Warrants,
as the case may be, are exercisable) result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of the Threshold Amount
on a post transaction basis that assumes that such Closing shall have occurred.
Other than Existing Investors, such Purchaser does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of such Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of the Threshold Amount on a post transaction
basis that assumes that each Closing shall have occurred.
(p)    Residency. Such Purchaser’s residence (if an individual) or offices in
which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.
(q)    Anti-Money Laundering Laws. Such Purchaser represents and warrants to,
and covenants with, the Company that: (i) such Purchaser is in compliance with
the regulations administered by the U.S. Department of the Treasury (“Treasury”)
Office of Foreign Assets Control; (ii) such Purchaser, its parents,
subsidiaries, affiliated companies, officers, directors and partners, and to
such Purchaser’s knowledge, its stockholders, owners, employees, and agents, are
not on the List of Specially Designated Nationals and Blocked Persons maintained
by Treasury and have not been designated by Treasury as a financial institution
of primary money laundering concern subject to special measures under
Section 311 of the USA PATRIOT Act, Pub. L. 107-56; (iii) to such Purchaser’s
knowledge, the funds to be used to acquire the Securities are not derived from
activities that contravene applicable anti-money laundering laws and
regulations; (iv) such Purchaser is in compliance with all other applicable anti
money laundering laws and regulations and has implemented anti money laundering
procedures that comply with applicable anti-money laundering laws and
regulations, including, as applicable, the requirements of the Bank Secrecy Act,
as amended by the USA PATRIOT Act, Pub. L. 107 56; and (v) to the best of its
knowledge (A) none of the funds to be provided by such Purchaser are being
tendered on behalf of a person or entity who has not been identified to such
Purchaser, and (B) upon the reasonable request of the Company, such Purchaser
agrees to re-certify in writing the representations, warranties and covenants
provided in this paragraph.
(r)    No “Bad Actor” Disqualification Events. Neither (i) the Purchaser, (ii)
any of its directors, executive officers, other officers that may serve as a
director or officer of any company in which it invests, general partners or
managing members, nor (iii) any beneficial owner of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by the
Purchaser is subject to any Disqualification Event, except for Disqualification
Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act
and disclosed reasonably in advance of the Closing in writing in reasonable
detail to the Company.
(s)    Representations by Non-United States persons. If Purchaser is not a
United States person, the Purchaser hereby represents that the Purchaser has
satisfied the laws of the Purchaser’s jurisdiction in connection with any
invitation to subscribe for the Securities or any use of the Transaction
Documents, including (i) the legal requirements within the Purchaser’s
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Securities. The Purchaser’s subscription and payment
for,


25



--------------------------------------------------------------------------------




and the Purchaser’s continued beneficial ownership of, the Securities will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
Article IV.    
OTHER AGREEMENTS OF THE PARTIES
4.1    Transfer Restrictions.
(a)    Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act or
applicable state securities law. As a condition of transfer, any such transferee
shall agree in writing to be bound by the terms of this Agreement and the
Registration Rights Agreement and shall have the rights and obligations of a
Purchaser under this Agreement and the Registration Rights Agreement with
respect to such transferred Securities.
(b)    Legends. Any certificates or book-entry notations shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):
THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH


26



--------------------------------------------------------------------------------




ANY FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH
THE PROVISIONS HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH
FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED
HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT.
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).
(c)    Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a book-entry notation (or certificate, as
applicable) to such holder or issue to such holder by electronic delivery at the
applicable balance account at the Depository Trust Company (“DTC”), if (i) such
Securities are registered for resale under the Securities Act (provided that, if
the Purchaser is selling pursuant to the effective registration statement
registering the Securities for resale, the Purchaser agrees to only sell such
Securities during such time that such registration statement is effective and
not withdrawn or suspended, and only as permitted by such registration
statement), (ii) such Securities are sold or transferred pursuant to Rule 144
(if the transferor is not an Affiliate of the Company), or (iii) such Securities
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Securities and without volume or manner-of-sale restrictions. Following
the earlier of (i) the Effective Date and (ii) Rule 144 becoming available for
the resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions, the Company
shall cause Company Counsel to issue to the Transfer Agent the legal opinion
referred to in the Irrevocable Transfer Agent Instructions. Any fees (with
respect to the Transfer Agent, Company Counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company. Following the Effective Date, or at such earlier time as a legend is no
longer required for certain Securities, the Company will promptly following the
delivery by a Purchaser to the Company (with written notice to the Company) of
(i) a legended certificate or book-entry notation representing Shares, Prefunded
Warrant Shares or Common Warrant Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in the form necessary to affect the
reissuance and/or transfer) and an opinion of counsel to the extent required by
Section 4.1(a) or (ii) an Exercise Notice (as defined in the Prefunded Warrants
and the Common Stock Warrants, respectively) in the manner stated in the
Prefunded Warrants or Common Stock Warrants, as the case may be, to effect the
exercise of such Prefunded


27



--------------------------------------------------------------------------------




Warrant or Common Stock Warrant in accordance with its terms, and an opinion of
counsel to the extent required by Section 4.1(a) (such date, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate or
book-entry notation free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.1(c).
Certificates or book-entry notations subject to legend removal hereunder may be
transmitted by the Transfer Agent to the Purchasers by crediting the account of
the Purchaser’s prime broker with DTC as directed by such Purchaser.
(d)    Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in the form of Exhibit E, as applicable, attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 4.1(d) (or instructions that are consistent
therewith) will be given by the Company to the Transfer Agent in connection with
this Agreement (other than those instructions contemplated in
Section 2.2(a)(vi)), and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) will be inadequate and agrees, in the event of a
breach by the Company of the provisions of this Section 4.1(d), that a Purchaser
shall be entitled, in addition to all other available remedies, to an order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.
(e)    Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares, the Prefunded Warrant
Shares and the Common Warrant Shares in accordance with the plan of distribution
contained in the Registration Statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Purchaser, severally and not jointly with
the other Purchasers, agrees that if it is notified by the Company in writing at
any time that the Registration Statement registering the resale of the Shares,
the Prefunded Warrant Shares and the Common Warrant Shares is not effective or
that the prospectus included in such Registration Statement no longer complies
with the requirements of Section 10 of the Securities Act, the Purchaser will
refrain from selling such Shares, the Prefunded Warrant Shares and the Common
Warrant Shares until such time as the Purchaser is notified by the Company that
such Registration Statement is effective or such prospectus is compliant with
Section 10 of the Securities Act, unless such Purchaser is able to, and does,
sell such Shares, the Prefunded Warrant Shares and the Common Warrant Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Both the Company and its Transfer Agent, and
their respective directors, officers, employees and agents, may rely on this
Section 4.1(e) and each Purchaser hereunder will indemnify and hold harmless
each of such persons from any breaches or violations of this Section 4.1(e).
4.2    Reservation of Common Stock. The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance from
and after the Closing Date, the number of shares of Common Stock issuable upon
exercise of the Prefunded Warrants and the Common Stock Warrants issued at the
Closing (without taking into account any limitations on exercise of the
Prefunded Warrants or the Common Stock Warrants set forth in the Prefunded
Warrants or the Common Stock Warrants).
4.3    Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of twelve (12) months from the Closing,
the Company shall use its commercially


28



--------------------------------------------------------------------------------




reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. During such twelve
(12) month period, if the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144.
4.4    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
4.5    Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City time,
on the Trading Day immediately following the date hereof, the Company shall
issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agents disclosing all material terms of the transactions contemplated
hereby. On or before 9:00 A.M., New York City time, on the second (2nd) Trading
Day immediately following the date hereof, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the form of Prefunded Warrant, the form of Warrant and the Registration Rights
Agreement)). Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this subclause (ii). From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information regarding the Company or its Subsidiaries received from
the Company, any Subsidiary or any of their respective officers, directors,
employees or agents, that is not disclosed in the Press Release unless a
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are required to be publicly disclosed by the
Company as described in this Section 4.5, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
4.6    Stockholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers; provided, however, that no such Purchaser owns any
equity in the Company prior to its purchase of the Securities hereunder.
4.7    Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required


29



--------------------------------------------------------------------------------




by any applicable securities law, the Company covenants and agrees that neither
it, nor any other Person acting on its behalf, will provide any Purchaser or its
agents or counsel with any information regarding the Company that the Company
believes constitutes material non-public information regarding the Company or
its Subsidiaries without the express written consent of such Purchaser, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
4.8    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Shares, the Prefunded Warrants and Warrants hereunder for working capital
and general corporate purposes and shall not use such proceeds for the
redemption of any Common Stock or Common Stock Equivalents.
4.9    Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, stockholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct,
bad faith or malfeasance). Promptly after receipt by any Purchaser Party (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
could reasonably be expected to give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnity may be sought
pursuant to this Section 4.9, such Indemnified Person shall promptly notify the
Company in writing and the Company shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Person,
and shall assume the payment of all fees and expenses; provided, however, that
the failure of any Indemnified Person so to notify the Company shall not relieve
the Company of its obligations hereunder except to the extent that the Company
is actually and materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, however, that
the Company shall not be responsible for the fees and expenses of more than one
counsel for all Indemnified Persons. The Company shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such


30



--------------------------------------------------------------------------------




Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
4.10    Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares, the Prefunded Warrant Shares and the Common Warrant Shares and shall use
its commercially reasonable efforts to take all steps necessary to cause all of
the Shares, the Prefunded Warrant Shares and the Common Warrant Shares to be
approved for listing on the Principal Trading Market as promptly as possible
thereafter.
4.11    Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption from or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification).
4.12    Delivery of Shares, Prefunded Warrants and Warrants After Closing.
Subject to the satisfaction of each Purchaser’s obligations under the
Transaction Documents, the Company shall deliver, or cause to be delivered, a
book-entry statement evidencing the Shares within one (1) Trading Day after the
Closing, physical Prefunded Warrants purchased by each Prefunded Warrant
Purchaser to such Prefunded Warrant Purchaser within three (3) Trading Days of
the Closing Date, and physical Warrants purchased by each Purchaser to such
Purchaser within three (3) Trading Days of the Closing Date.
4.13    Short Sales and Confidentiality After The Date Hereof. Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.5 and (ii) this Agreement is terminated
in full pursuant to Section 6.18. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents. Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.5; provided, however, each Purchaser agrees, severally and not jointly
with any Purchasers, that they will not enter into any Net Short Sales (as
hereinafter defined) from the period commencing on the Closing Date and ending
on the earliest of (x) the Effective Date of the initial Registration Statement,
(y) the twenty-four (24) month anniversary of the Closing Date and (z) the date
that such Purchaser no longer holds any Securities. For purposes of this
Section 4.13, a “Net Short Sale” by any Purchaser shall mean a sale of Common
Stock by such Purchaser that is marked as a short sale and that is made at a
time when there is no equivalent offsetting long position in Common Stock held
by such Purchaser. For purposes of determining whether there is an equivalent
offsetting position in Common Stock held by the Purchaser, Prefunded Warrant
Shares and Warrant Shares that have not yet been issued pursuant to the exercise
of Prefunded Warrants and Warrants shall be deemed to be held long by the
Purchaser, and the amount of shares of Common Stock held in a long position
shall be all Shares and unexercised Prefunded Warrant Shares and Warrant Shares
(ignoring any exercise limitations included therein) issuable to such Purchaser
on such date, plus any shares of Common Stock or Common Stock Equivalents
otherwise then held by such Purchaser. Notwithstanding the foregoing, in the
event that a Purchaser is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the


31



--------------------------------------------------------------------------------




representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Moreover, notwithstanding the
foregoing, in the event that a Purchaser has sold Securities pursuant to
Rule 144 prior to the Effective Date of the initial Registration Statement and
the Company has failed to issue Securities without legends prior to the
settlement date for such sale (assuming that such Securities meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.13 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale. Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.
4.14    Subsequent Equity Sales. From the date hereof until ninety (90) days
following the Closing Date (the “Restricted Period”), neither the Company nor
any Subsidiary shall issue shares of Common Stock or Common Stock Equivalents.
Notwithstanding anything to the contrary contained herein, the foregoing
restrictions shall not apply to (a) the Securities to be sold pursuant to the
Agreement, (b) the issuance by the Company of shares of Common Stock upon the
exercise (including any net exercise) of an option or warrant or the conversion
of a security outstanding on the date hereof or pursuant to contractual
obligations of the Company in effect as of the date hereof, including without
limitation restricted stock units, (c) the issuance by the Company of options,
restricted stock units or restricted stock awards (including the Common Stock
issued upon the settlement or exercise thereof) to employees, officers,
directors, advisors or consultants of the Company pursuant to employee benefit
plans (including equity incentive plans) described in the SEC Reports or
pursuant to bona fide employee benefit or purchase plans established during the
Restricted Period (including any inducement equity plans or awards established
in compliance with the Nasdaq Marketplace Rules), (d) the establishment of a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
shares of Common Stock, provided that (1) such plan does not provide for the
transfer of Common Stock during the Restricted Period and (2) no public
announcement or filing under the Exchange Act is required of or voluntarily made
by the Company regarding the establishment of such plan, (e) the issuance by the
Company of shares of Common Stock or securities convertible into, exchangeable
for or that represent the right to receive Common Stock in connection with (1)
the acquisition by the Company or any of its subsidiaries of the securities,
business, technology, property or other assets of another person or entity or
pursuant to an employee benefit plan assumed by the Company in connection with
such acquisition, or (2) the Company’s joint ventures, equipment leasing
arrangements, licensing transactions, collaborations, debt financings and other
strategic transactions, provided that the aggregate number of shares of Common
Stock that the Company may sell or issue or agree to sell or issue pursuant to
clause (e) shall not exceed 5% of the total number of shares of Common Stock
outstanding immediately following the completion of the transactions
contemplated by this Agreement, or (f) the entry by the Company into an “at the
market offering,” as defined in Rule 415 promulgated under the Securities Act,
and/or the sale and issuance by the Company of shares of Common Stock
thereunder.
Article V.    
CONDITIONS PRECEDENT TO CLOSING
5.1    Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares, Prefunded
Warrants (if applicable) and Common Stock Warrants at the Closing is subject to
the fulfillment to such Purchaser’s satisfaction, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):


32



--------------------------------------------------------------------------------




(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.
(b)    Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
(e)    Adverse Changes. Since the date hereof, no event or series of events
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect.
(f)    Listing. The Nasdaq Global Market shall have approved the listing of
additional shares application for the Shares, the Prefunded Warrant Shares and
Common Warrant Shares.
(g)    No Suspensions of Trading in Common Stock. The Common Stock shall not
have been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.
(h)    Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
(i)    Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit G.
(j)    Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.
5.2    Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Shares, the Prefunded
Warrants (if applicable) and Common Stock Warrants at the Closing to the
Purchasers is subject to the fulfillment to the satisfaction of the Company on
or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
(a)    Representations and Warranties. The representations and warranties made
by the Purchasers contained herein shall be true and correct in all material
respects (except for those representations


33



--------------------------------------------------------------------------------




and warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
(b)    Performance. Such Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
(e)    Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
(f)    Listing.     The Nasdaq Global Market shall have approved the listing of
additional shares application for the Shares, the Prefunded Warrant Shares and
the Common Warrant Shares.
(g)    Termination.    This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.
Article VI.    
MISCELLANEOUS
6.1    Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers; provided, that pursuant to Section 6 of the
Prefunded Warrants and Common Stock Warrants, respectively, the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the registration of Prefunded Warrant Shares, Common Warrant Shares,
Prefunded Warrants or the Common Stock Warrants in a name other than that of the
Purchaser or an Affiliate thereof. Notwithstanding the foregoing, the Company
shall reimburse Omega Funds (a Purchaser) up to $25,000 in the aggregate for its
documented and reasonable consulting, legal and other out of pocket expenses
related to the transactions contemplated by the Transaction Documents, which
amount may be withheld by such Purchaser from its aggregate Common Stock
Subscription Amount at the Closing.
6.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.


34



--------------------------------------------------------------------------------




6.3    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, and (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
If to the Company:    Alpine Immune Sciences, Inc.
188 East Blaine Street, Suite 200
Seattle, WA 98102
Telephone No.: (206) 788-4545
Facsimile No.: (206) 316-8383 (with a copy emailed to
legal@alpineimmunesciences.com, which shall not constitute notice)
Attention: Chief Financial Officer
With a copy to (which shall not constitute notice):
Wilson Sonsini Goodrich & Rosati, Professional Corporation
701 Fifth Avenue, Suite 5100
Seattle, WA 98104
Telephone No.: (206) 883-2500
Facsimile No.: (206) 883-2699
Attention: Patrick Schultheis, Michael Nordtvedt and Bryan King
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4    Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities then held by
Purchasers, or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.
6.5    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


35



--------------------------------------------------------------------------------




6.6    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. Except in the case of a Fundamental Transaction as
contemplated in the Prefunded Warrants and Warrants, this Agreement, or any
rights or obligations hereunder, may not be assigned by the Company without the
prior written consent of each Purchaser. Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Securities in compliance with the Transaction Documents and
applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
the Transaction Documents that apply to the “Purchasers”.
6.7    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except (i) the Placement Agents are intended third party
beneficiaries of Article III hereof and (ii) each Purchaser Party is an intended
third party beneficiary of Section 4.9.
6.8    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
6.9    Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.
6.10    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
6.11    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision


36



--------------------------------------------------------------------------------




that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.
6.12    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights, unless such
rescission or withdrawal would materially prejudice the Company.
6.13    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
6.14    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. Except as expressly set forth in the Transaction Documents, the
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.
6.15    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
6.16    Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution to all stockholders of the Company
payable in shares of Common Stock (or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly shares
of Common Stock), combination or other similar recapitalization or event
occurring after the date hereof and prior to the Closing, each reference in any
Transaction Document to a number of shares or a price per share shall be deemed
to be amended to appropriately account for such event.
6.17    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no


37



--------------------------------------------------------------------------------




Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. The decision of each
Purchaser to purchase Securities pursuant to the Transaction Documents has been
made by such Purchaser independently of any other Purchaser and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Latham & Watkins LLP, counsel to the Placement Agents. Each
Purchaser acknowledges that Latham & Watkins LLP has rendered legal advice to
the Placement Agents and not to such Purchaser in connection with the
transactions contemplated hereby, and that each such Purchaser has relied for
such matters on the advice of its own respective counsel. Each Purchaser also
acknowledges that Wilson Sonsini Goodrich & Rosati, P.C. has rendered legal
advice to the Company and not such Purchaser. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by any
Purchaser.
6.18    Termination. This Agreement may be terminated and the sale and purchase
of the Shares, the Prefunded Warrants and the Common Stock Warrants abandoned at
any time prior to the Closing by either the Company or any Purchaser (with
respect to itself only) upon written notice to the other, if the Closing has not
been consummated on or prior to 5:00 P.M., New York City time, on the Outside
Date; provided, however, that the right to terminate this Agreement under this
Section 6.18 shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this
Section 6.18 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. In the event of a termination pursuant to this
Section 6.18, the Company shall promptly notify all non-terminating Purchasers.
Upon a termination in accordance with this Section 6.18, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




38



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
ALPINE IMMUNE SCIENCES, INC.
By:    /s/Paul Rickey
Name: Paul Rickey    
Title: Senior Vice President and Chief Financial Officer    


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






NAME OF PURCHASER: Avidity Capital Fund II LP





By: /s/ Michael Gregory
    Name: Michael Gregory
Title: Director
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $849,971.18
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 84,010
Underlying Shares Subject to Warrant Related to Shares: 25,203
(30% of the number of Shares to be acquired)    


Address for Notice:
2828 N. Harwood St. Suite 1220
Dallas, TX
Telephone No.: 214-550-1823
E-mail Address: Michael.Gregory@aviditypartners.com
Attention: Michael Gregory








[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------







NAME OF PURCHASER: Avidity Master Fund LP

By: /s/ Michael Gregory
    Name: Michael Gregory
Title: Director
    
Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $6,650,131.58
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 657,290
Underlying Shares Subject to Warrant Related to Shares: 197,187
(30% of the number of Shares to be acquired)    
Address for Notice:
2828 N. Harwood St. Suite 1220
Dallas, TX
Telephone No.: 214-550-1823
E-mail Address: Michael.Gregory@aviditypartners.com
Attention: Michael Gregory




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Driehaus Life Sciences Master Fund, L.P.


By: /s/Janet McWilliams
    Name: Janet McWilliams
Title: Senior Vice President of the General Partner


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $499,905.68
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 49,410
Underlying Shares Subject to Warrant Related to Shares: 14,823
(30% of the number of Shares to be acquired)    


Address for Notice:
Driehaus Capital Management LLC
25 East Erie St., Chicago, IL 60611
Telephone No.: 312-587-3800
Facsimile No.: 312-587-3234
E-mail Address: jmcwilliams@driehaus.com
Attention: Janet McWilliams






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Invus Public Equities, L.P.





By: /s/Khalil Barrage
    Name: Khalil Barrage
Title: VP of the GP
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $5,999,981.03
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 593,030
Underlying Shares Subject to Warrant Related to Shares: 177,909
(30% of the number of Shares to be acquired)    


Address for Notice:
750 Lexington Ave, 30th Fl
New York, NY 10022
Telephone No.: (212)371-1717
E-mail Address: VL@Invus.com
Attention: Vanessa Lopera-Madrid




    




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Samsara BioCapital, L.P.





By:/s/Srinivas Akkaraju, MD, PhD
    Name: Srinivas Akkaraju, MD, PhD
Title: Managing Member
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $4,999,967.33
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 494,190
Underlying Shares Subject to Warrant Related to Shares: 148,257
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Samsara BioCapital
628 Middlefield Road, Palo Alto, CA 94301
Telephone No.: (650) 285-4274
E-mail Address: rich@samsaracap.com
Attention: Richard Van Doren








[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: CVI Investments, Inc.





By:/s/Martin Kobinger
    Name: Martin Kobinger
Title: Investment Manager
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $1,000,013.70
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 98,840
Underlying Shares Subject to Warrant Related to Shares: 29,652
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Heights Capital Management
101 California Street, Suite 3250, San Francisco, CA 94111
Telephone No.: (415) 403-6500
Facsimile No.: (415) 403-6525
E-mail Address: winer@sig.com
Attention: Sam Winer






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Omega Fund VI, L.P.
By: Omega Fund VI GP, L.P., its General Partner
By: Omega Fund VI GP Manager, Ltd., its General Partner





By: /s/Anne Mari Paster
    Name: Anne Mari Paster
Title: Director


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: 12,999,975.75
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 1,284,900
Underlying Shares Subject to Warrant Related to Shares: 385,470
(30% of the number of Shares to be acquired)    


Address for Notice:
888 Boylston Street, Suite 1111
Boston, MA 02199
Telephone No.: 857-268-4429
Facsimile No.: 617-421-8664
E-mail Address: dac@omegafunds.com
Attention: Deirdre Cunnane






[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: EcoR1 Capital Fund, L.P.





By: /s/Oleg Nodelman
    Name: Oleg Nodelman
Title: Manager
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $1,163,208.98
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 114,970
Underlying Shares Subject to Warrant Related to Shares: 34,491
(30% of the number of Shares to be acquired)    


Address for Notice:
357 Tehama Street #3
San Francisco, CA 94103
Telephone No.: 415-754-3517
E-mail Address: perlen@ecor1cap.com
Attention: Scott Perlen








[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: EcoR1 Capital Fund Qualified, L.P.

By: /s/Oleg Nodelman
    Name: Oleg Nodelman
Title: Manager
    
Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $6,336,792.60
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 626,320
Underlying Shares Subject to Warrant Related to Shares: 187,896
(30% of the number of Shares to be acquired)    
Address for Notice:
357 Tehama Street #3
San Francisco, CA 94103
Telephone No.: 415-754-3517
E-mail Address: perlen@ecor1cap.com
Attention: Scott Perlen




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: DAFNA LifeScience, L.P.





By: /s/Fariba Ghodsian
    Name: Fariba Ghodsian
Title: CIO


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $1,109,990.93
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 109,710
Underlying Shares Subject to Warrant Related to Shares: 32,913
(30% of the number of Shares to be acquired)    


Address for Notice:
DAFNA Capital Mgmt LLC
10990 Wilshire Blvd Suite 1400, Los Angeles, CA 90024
Telephone No.: 310-954-3200
Facsimile No.: 310-445-6594
E-mail Address: FGhodsian@dafnacapital.com
Attention: Fariba Ghodsian








[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: DAFNA LifeScience Select, L.P.

By: /s/Fariba Ghodsian
    Name: Fariba Ghodsian
Title: CIO




Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $390,029.63
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 38,550
Underlying Shares Subject to Warrant Related to Shares: 11,565
(30% of the number of Shares to be acquired)    


Address for Notice:
DAFNA Capital Mgmt LLC
10990 Wilshire Blvd Suite 1400, Los Angeles, CA 90024
Telephone No.: 310-954-3200
Facsimile No.: 310-445-6594
E-mail Address: FGhodsian@dafnacapital.com
Attention: Fariba Ghodsian




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Farallon Capital Partners, L.P.





By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $905,212,73
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 89,470
Underlying Shares Subject to Warrant Related to Shares: 26,841
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel








[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------





NAME OF PURCHASER: Farallon Capital F5 Master I, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $483,717.68
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 47,810
Underlying Shares Subject to Warrant Related to Shares: 14,343
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------





NAME OF PURCHASER: Farallon Capital (AM) Investors, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory


    
Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $117,767.70
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 11,640
Underlying Shares Subject to Warrant Related to Shares: 3,492
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel
    




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Farallon Capital Institutional Partners II, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $284,301.75
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 28,100
Underlying Shares Subject to Warrant Related to Shares: 8,430
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Farallon Capital Institutional Partners III, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $135,776.85
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 13,420
Underlying Shares Subject to Warrant Related to Shares: 4,026
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Four Crossings Institutional Partners V, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $209,229.90
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 20,680
Underlying Shares Subject to Warrant Related to Shares: 6,204
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Farallon Capital Institutional Partners, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $1,407,040.73
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 139,070
Underlying Shares Subject to Warrant Related to Shares: 41,721
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Farallon Capital Offshore Investors II, L.P.

By: /s/Philip Dreyfuss
    Name: Philip Dreyfuss
Title: Authorized Signatory
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $3,956,954.25
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 391,100
Underlying Shares Subject to Warrant Related to Shares: 117,330
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100, San Francisco, CA 94111
Telephone No.: 415-421-2132
Facsimile No.: 415-421-2133
E-mail Address: generalcounsel@faralloncapital.com
Attention: General Counsel




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------





NAME OF PURCHASER: Sphera Biotech Master Fund, L.P.

By: /s/Doron Breen
    Name: Doron Breen
Title: Director of GP
    
Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $1,500,020.55
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 148,260
Underlying Shares Subject to Warrant Related to Shares: 44,478
(30% of the number of Shares to be acquired)    
Address for Notice:
c/o Sphera Global Healthcare Management.
21 Ha’arba’ah Street, Tel Aviv, Israel
Telephone No.: +972 3 6835535
Facsimile No.: +972 3 6835621
E-mail Address: Liana.hartal@spherafund.com




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------





NAME OF PURCHASER: BEMAP Master Fund LTD


By: /s/Jeff Muller
    Name: Jeff Muller
Title: CCO, Monashee Investment Mgmt LLC
    
Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $489,990.53
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 48,430
Underlying Shares Subject to Warrant Related to Shares: 14,529
(30% of the number of Shares to be acquired)    
Address for Notice:
c/o Monashee Investment Management LLC
75 Park Plaza, 2nd Floor, Boston MA 02116
Telephone No.: 617-671-0048 / 617-504-0747
E-mail Address: Jeff@monasheecap.com
Attention: Jeff Muller




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Monashee Solitario Fund LP
By: /s/Jeff Muller
    Name: Jeff Muller
Title: CCO, Monashee Investment Mgmt LLC
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $289,967.55
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 28,660
Underlying Shares Subject to Warrant Related to Shares: 8,598
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Monashee Investment Management LLC
75 Park Plaza, 2nd Floor, Boston MA 02116
Telephone No.: 617-671-0048 / 617-504-0747
E-mail Address: Jeff@monasheecap.com
Attention: Jeff Muller




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------





NAME OF PURCHASER: Monashee Pure Alpha SPV I LP
By: /s/Jeff Muller
    Name: Jeff Muller
Title: CCO, Monashee Investment Mgmt LLC
    


Purchase of Shares and Related Warrants
Common Stock Subscription Amount: $220,055.63
Common Unit Purchase Price: $10.1175
Number of Shares to be Acquired: 21,750
Underlying Shares Subject to Warrant Related to Shares: 6,525
(30% of the number of Shares to be acquired)    


Address for Notice:
c/o Monashee Investment Management LLC
75 Park Plaza, 2nd Floor, Boston MA 02116
Telephone No.: 617-671-0048 / 617-504-0747
E-mail Address: Jeff@monasheecap.com
Attention: Jeff Muller




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: 667, L.P.
By: Baker Bros. Advisors LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner

By: /s/Scott Lessing
    Name: Scott Lessing
Title: President
    
Purchase of Prefunded Warrants and Related Warrants
Prefunded Warrant Subscription Amount: $521,961.83
Prefunded Unit Purchase Price: $10.1175
Underlying Prefunded Warrant Shares Subject to Prefunded Warrant to be Acquired:
51,590
Underlying Shares Subject to Warrant Related to Shares: 15,477
(30% of the number of Prefunded Warrant Shares underlying the Prefunded
Warrant)    
Address for Notice:
860 Washington Street, 3rd Floor, New York, NY 10004




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







NAME OF PURCHASER: Baker Brothers Life Sciences, L.P.
By: Baker Bros. Advisors LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner





By: /s/Scott Lessing
    Name: Scott Lessing
Title: President
    


Purchase of Prefunded Warrants and Related Warrants
Prefunded Warrant Subscription Amount: $7,478,046.60
Prefunded Unit Purchase Price: $10.1175
Underlying Prefunded Warrant Shares Subject to Prefunded Warrant to be Acquired:
739,120
Underlying Shares Subject to Warrant Related to Shares: 221,736
(30% of the number of Prefunded Warrant Shares underlying the Prefunded
Warrant)    


Address for Notice:
860 Washington Street, 3rd Floor, New York, NY 10004










[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------






EXHIBITS:
A-1:     Form of Warrant
A-2:    Form of Prefunded Warrant
B:     Form of Registration Rights Agreement
C-1:     Accredited Investor Questionnaire
C-2:    Book-Entry Questionnaire
D:     Form of Opinion of Company Counsel
E:     Form of Irrevocable Transfer Agent Instructions
F:    Form of Secretary’s Certificate
G:    Form of Officer’s Certificate
H:    Wire Instructions
I:    Form of Lock-Up Agreement
J:    List of Directors and Executive Officers Executing Lock-Up Agreements









--------------------------------------------------------------------------------






EXHIBIT A-1
FORM OF WARRANT
(See Exhibit 10.3)











--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF PREFUNDED WARRANT
(See Exhibit 10.4)







--------------------------------------------------------------------------------







EXHIBIT B
FORM OF REGISTRATION RIGHTS AGREEMENT
(See Exhibit 10.2)






2



--------------------------------------------------------------------------------






INSTRUCTION SHEET
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)
A.
Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

1.
Provide the information regarding the Purchaser requested on the signature page.
The Securities Purchase Agreement and the Registration Rights Agreement must be
executed by an individual authorized to bind the Purchaser.

2.
Exhibit C-1 – Accredited Investor Questionnaire:

Provide the information requested by the Accredited Investor Questionnaire
3.
Exhibit C-2 Book-Entry Questionnaire:

Provide the information requested by the Book-Entry Questionnaire
4.
Annex B to the Registration Rights Agreement -- Selling Stockholder Notice and
Questionnaire

Provide the information requested by the Selling Stockholder Notice and
Questionnaire
5.
Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:



Ryan Lower
Cowen and Company, LLC
One Maritime Plaza, 9th Floor
San Francisco, CA 94111
Tel: (415) 646-7253
Fax: (415) 646-7341
Email: ryan.lower@cowen.com
B.
Instructions regarding the transfer of funds for the purchase of Shares,
Prefunded Warrants (if applicable) and Common Stock Warrants are set forth on
Exhibit H to the Securities Purchase Agreement.

C.
Review the disclosure made to you pursuant to Rule 506(e) under the Securities
Act of 1933, as amended, included at the end of this packet.










--------------------------------------------------------------------------------






EXHIBIT C-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
To:    Alpine Immune Sciences, Inc.
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain prefunded warrants or common stock warrants
(collectively, the “Securities”), of Alpine Immune Sciences, Inc., a Delaware
corporation (the “Corporation”). The Securities are being offered and sold by
the Corporation without registration under the Securities Act of 1933, as
amended (the “Act”), and the securities laws of certain states, in reliance on
the exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling Securities to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.
PART A.    BACKGROUND INFORMATION


Name of Beneficial Owner of the Securities:    


Business Address:    
(Number and Street)
    
(City)    (State)    (Zip Code)


Telephone Number: (___)     


If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:    
State of formation:         Approximate Date of formation:     


Were you formed for the purpose of investing in the securities being offered?


Yes ____    No ____







--------------------------------------------------------------------------------





If an individual:


Residence Address:    
(Number and Street)
    
(City)    (State)    (Zip Code)
 
Telephone Number: (___)     


Age: __________    Citizenship: ____________    Where registered to vote:
_______________


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:






Are you a director or executive officer of the Corporation?


Yes ____    No ____


Social Security or Taxpayer Identification No.    




PART B.    ACCREDITED INVESTOR QUESTIONNAIRE


In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan     association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act     whether acting in its individual or fiduciary capacity;



__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act     of 1934;



__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;



__ (4)
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;



__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;





2



--------------------------------------------------------------------------------





__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;



__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;



__ (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;
 
___(11)
A natural person whose individual net worth, or joint net worth with that
person’s             spouse (in each case, excluding the value of such person’s
primary residence), at the time of his purchase exceeds $1,000,000;

___(12)     A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year;
___(13)
An executive officer or director of the Company;



___(14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.


A.    FOR EXECUTION BY AN INDIVIDUAL:


By        
Date
Print Name:        


B.    FOR EXECUTION BY AN ENTITY:


Entity Name:        




By            
Date
Print Name:        
Title:         


3



--------------------------------------------------------------------------------







C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):





Entity Name:        




By        
Date
Print Name:        
Title:         




Entity Name:        




By        
Date
Print Name:        
Title:         






4



--------------------------------------------------------------------------------






EXHIBIT C-2
BOOK-ENTRY QUESTIONNAIRE
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the book-entry notation(s)). You may use a nominee name if
appropriate:
 
2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:
 
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
 










--------------------------------------------------------------------------------






EXHIBIT D
FORM OF OPINION OF COMPANY COUNSEL
1.    The Company is a corporation duly incorporated and validly existing as a
corporation under the laws of the State of Delaware and is in good standing
under such laws. The Company has requisite corporate power and authority to own,
lease and operate its properties and assets, and to carry on its business as
described in the Disclosure Materials and to carry out and perform its
obligations pursuant to the Transaction Documents. The Company is qualified to
do business as a foreign corporation in the State of Washington.
2.    The authorized capital stock of the Company consists of 200,000,000 shares
of common stock, par value $0.001 per share and 10,000,000 shares of preferred
stock, par value $0.001 per share.
3.    The Shares delivered on the date hereof have been duly authorized and are
validly issued, fully paid and non-assessable. The Warrant Shares issuable upon
exercise of the Warrants based on the exercise price in effect on the date
hereof have been duly authorized and reserved for issuance and, when issued and
delivered upon exercise by a holder in accordance with the provisions of the
Warrants, will be duly authorized, validly issued, fully paid and
non-assessable. The Prefunded Warrant Shares issuable upon exercise of the
Prefunded Warrants based on the exercise price in effect on the date hereof have
been duly authorized and reserved for issuance and, when issued and delivered
upon exercise by a holder in accordance with the provisions of the Prefunded
Warrants, will be duly authorized, validly issued, fully paid and
non-assessable.
4.    Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.
5.    The execution and delivery by the Company of the Transaction Documents,
the performance by the Company of its obligations pursuant thereto, and the
issuance and sale of the Securities being delivered on the date hereof pursuant
to the Transaction Documents do not violate any provision of (i) the Certificate
of Incorporation or the Bylaws; (ii) any U.S. federal, Washington or New York
state law known to us to be customarily applicable to transactions of the nature
contemplated in the Transaction Documents; or (iii) the DGCL.
6.    The execution and delivery by the Company of the Transaction Documents,
the performance by the Company of its obligations pursuant thereto, and the
issuance and sale of the Securities being delivered on the date hereof pursuant
to the Transaction Documents do not breach or constitute a default under any
Reviewed Agreement or violate any Reviewed Judgment.
7.    No consent, approval, authorization of, or designation, declaration or
filing with any governmental authority on the part of the Company is required
for the valid execution and delivery of the Transaction Documents or the
issuance and sale of the Securities, except (i) such as may have been obtained
or made under the Securities Act or the Exchange Act, (ii) those that have been
made under the rules of The Nasdaq Stock Market LLC, (iii) such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required under applicable state securities or Blue Sky laws in connection with
the purchase and distribution of the Securities, and (iv) as otherwise may be
expressly contemplated by the Transaction Documents.
8.    No registration of the Securities under the Securities Act is required for
the offer and sale of the Common Stock, the Prefunded Warrants (including the
Prefunded Warrant Shares if such Prefunded Warrant







--------------------------------------------------------------------------------





Shares were issued upon exercise as of the date hereof) and Warrants (including
the Warrant Shares if such Warrant Shares were issued upon exercise as of the
date hereof) to the Purchasers in the manner contemplated by the Purchase
Agreement, it being understood that no opinion is expressed as to any subsequent
resale of the Securities.
9.    Except as disclosed in the SEC Reports or otherwise expressly waived in
writing, there are no contracts, agreements or understandings known to us
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities to be
registered pursuant to the Registration Rights Agreement.
10.    The Company is not, as of the date hereof, required to register as an
“investment company” as such term is defined in the Investment Company Act.




2



--------------------------------------------------------------------------------






EXHIBIT E
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (COMMON STOCK)
As of July [●], 2020
American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Barry Rosenthal
Ladies and Gentlemen:
Reference is made to that certain Securities Purchase Agreement, dated as of
July 24, 2020 (the “Agreement”), by and among Alpine Immune Sciences, Inc., a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.001 per share (the
“Common Stock”), prefunded warrants (the “Prefunded Warrants”) exercisable for
shares of common stock and common stock warrants (the “Warrants”) exercisable
for shares of Common Stock.
This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:
(i) to issue book-entry statements in the name of each Holder representing the
number of Shares issuable pursuant to the Agreement as set forth on the Schedule
of Purchasers delivered herewith, registered in the name of each such Holder,
with such Shares bearing the restrictive legends identified on the Schedule of
Purchasers;
(ii) to issue book-entry statements representing shares of Common Stock upon
transfer or resale of the Shares;
(iii) to issue book-entry statements representing shares of Common Stock upon
the exercise of the Warrants (the “Warrant Shares”) to or upon the order of a
Holder from time to time upon delivery to you of a properly completed and duly
executed Exercise Notice, in the form attached hereto as Annex I, which has been
acknowledged by the Company as indicated by the signature of a duly authorized
officer of the Company thereon together with indication of receipt of the
exercise price therefor; and
(iv)    to issue book-entry statements representing shares of Common Stock upon
the exercise of the Prefunded Warrants (the “Prefunded Warrant Shares”) to or
upon the order of a Holder from time to time upon delivery to you of a properly
completed and duly executed Exercise Notice, in the form attached hereto as
Annex I, which has been acknowledged by the Company as indicated by the
signature of a duly authorized officer of the Company thereon together with
indication of receipt of the exercise price therefor.
You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares, the Prefunded Warrant Shares and the
Warrant Shares has been declared effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), or (2) the Shares, the Prefunded Warrant Shares and the
Warrant Shares have been sold in conformity with Rule 144 under the Securities
Act (“Rule 144”) or are eligible for sale under Rule 144, without the
requirement for the Company







--------------------------------------------------------------------------------





to be in compliance with the current public information required under Rule 144
as to such securities and without volume or manner-of-sale restrictions and
(b) if applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days of your receipt of a notice of
transfer, Shares or the Exercise Notice, you shall issue the book-entry
statements representing the Shares, the Prefunded Warrant Shares and/or the
Warrant Shares, as the case may be, registered in the names of such Holders or
transferees, as the case may be, and such book-entry statements shall not bear
any legend restricting transfer of the Shares, the Prefunded Warrant Shares or
the Warrant Shares thereby and should not be subject to any stop-transfer
restriction; provided, however, that if such Shares, Prefunded Warrant Shares
and Warrant Shares are not registered for resale under the Securities Act or
able to be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, then the
book-entry statements for such Shares, Prefunded Warrant Shares and/or Warrant
Shares shall bear the following legend:
THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE
SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS HEREIN, IN THE
SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON
FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE
SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE SECURITIES PURCHASE
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares, the Prefunded Warrant
Shares and the Warrant Shares has been declared effective by the Commission
under the Securities Act is attached hereto as Annex II.
Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.


2



--------------------------------------------------------------------------------





Very truly yours,
ALPINE IMMUNE SCIENCES, INC.
By:     
Name:     
Title:     
Acknowledged and Agreed:
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC
By:     
Name:     
Title:     
Date: _________________, ______










3



--------------------------------------------------------------------------------






Annex I
FORM OF EXERCISE NOTICE
[To be executed by the Holder to purchase shares of Common Stock under the
Warrant or Prefunded Warrant]
Ladies and Gentlemen:
(1)    The undersigned is the Holder of Warrant No. __________ (the “Warrant”)
issued by Alpine Immune Sciences, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.
(2)    The undersigned hereby exercises its right to purchase __________ Warrant
Shares pursuant to the Warrant.
(3)    The Holder intends that payment of the Exercise Price shall be made as
(check one):
Cash Exercise
“Cashless Exercise” under Section 10 of the Warrant
(4)    If the Holder has elected a Cash Exercise, the Holder shall pay the sum
of $___________ in immediately available funds to the Company in accordance with
the terms of the Warrant.
(5)    Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.
(6)    By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 12 of the Warrant to which this
notice relates.
(7)    By its delivery of this Exercise Notice and pursuant to Section 4(b) of
the Warrant, the undersigned certifies to the Company that its representations
contained in Sections 3.2(b), (c) and (d) of the Purchase Agreement are true and
correct as of the date hereof as if remade in their entirety (or, in the case of
any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such transferee Holder as of the date hereof).


Dated:____________________
Name of Holder: ___________________________
By:     
Name:     
Title:     
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)







--------------------------------------------------------------------------------






ACKNOWLEDGEMENT
The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated __________,
____, from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company, LLC.


ALPINE IMMUNE SCIENCES, INC.
By:     
Name:     
Title:     









--------------------------------------------------------------------------------






Annex II
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn: Barry Rosenthal
Re: Alpine Immune Sciences, Inc.
Ladies and Gentlemen:
We are counsel to Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of July 24, 2020, entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”),
prefunded warrants exercisable for shares of Common Stock (the “Prefunded
Warrants”) and warrants exercisable for shares of Common Stock (the “Warrants”).
Pursuant to that certain Registration Rights Agreement of even date, the Company
agreed to register the resale of the Common Stock, including the shares of
Common Stock issuable upon exercise of the Prefunded Warrants and the shares of
Common Stock issuable upon exercise of the Warrants (collectively, the
“Registrable Securities”), under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on                     , ____, the Company filed
a Registration Statement on Form S-1 (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder.
In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after review
of the information contained on the Commission’s EDGAR website, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.
This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, ____,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.
Very truly yours,
WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION





--------------------------------------------------------------------------------





By:     





--------------------------------------------------------------------------------







EXHIBIT F
FORM OF SECRETARY’S CERTIFICATE
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Alpine Immune Sciences, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of July 24, 2020, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.
1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company and the
Pricing Committee of the Board of Directors. Such resolutions have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect.

2.
Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments and certificates of designation thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

3.
Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

4.
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.



Name
Position
Signature


Mitchell H. Gold
Chief Executive Officer
_________________________
Stanford Peng
President and Head of Research and Development
_________________________
Paul Rickey
Chief Financial Officer
_________________________












 
 








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of July, 2020.
        
Secretary
I, Mitchell H. Gold, Chief Executive Officer, hereby certify that Paul Rickey is
the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.
        
Chief Executive Officer





--------------------------------------------------------------------------------





EXHIBIT A
Resolutions







--------------------------------------------------------------------------------





EXHIBIT B
Certificate of Incorporation







--------------------------------------------------------------------------------





EXHIBIT C
Bylaws









--------------------------------------------------------------------------------






EXHIBIT G
FORM OF OFFICER’S CERTIFICATE
The undersigned, the Chief Executive Officer of Alpine Immune Sciences, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of July 24, 2020, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality or
Material Adverse Effect, in which case, such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the date hereof, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of __________, _____.


        
Chief Executive Officer







--------------------------------------------------------------------------------






EXHIBIT H
WIRE INSTRUCTIONS





--------------------------------------------------------------------------------







EXHIBIT I
FORM OF LOCK-UP AGREEMENT




July [ ], 2020




COWEN AND COMPANY, LLC
c/o Cowen and Company, LLC
599 Lexington Avenue
New York, New York 10022


Re: Alpine Immune Sciences, Inc. – Private Placement


Dear Sirs and Madams:
This letter agreement (“Agreement”) is being delivered to you in connection with
the proposed private placement by Alpine Immune Sciences, Inc., a Delaware
corporation (the “Company”), for which Cowen and Company, LLC (“Cowen”) is
acting as a financial advisor and lead placement agent, relating to the proposed
private placement (the “Offering”) of shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) and warrants to purchase Common
Stock (the “Warrants” and together with the Common Stock, the “Securities”).
In light of the benefits that the Offering will confer upon the undersigned in
his, her or its capacity as a securityholder and/or an officer, director or
employee of the Company, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agrees with
Cowen that, during the period beginning on the date hereof through and including
the date that is the 90th day after the date of the Securities Purchase
Agreement associated with the Offering (the “Lock-Up Period”), the undersigned
will not, without the prior written consent of Cowen, directly or indirectly,
(i) offer, sell, assign, transfer, pledge, contract to sell, lend or otherwise
dispose of, or announce the intention to otherwise dispose of, any shares of
Common Stock (including, without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Securities Act”) as the same may be amended or supplemented from time to time
(such shares, the “Beneficially Owned Shares”)) or securities convertible into
or exercisable or exchangeable for Common Stock, (ii) enter into, or announce
the intention to enter into, any swap, hedge or similar agreement or arrangement
(including, without limitation, the purchase or sale of, or entry into, any put
or call option, or combination thereof, forward, swap or any other derivative
transaction or instrument, however described or defined) that transfers, is
designed to transfer or reasonably could be expected to transfer (whether by the
undersigned or someone other than the undersigned) in whole or in part, directly
or indirectly, the economic risk of ownership of the Beneficially Owned Shares
or securities convertible into or exercisable or exchangeable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition (the
“Prohibited Activity”), or (iii) engage in, or announce


2



--------------------------------------------------------------------------------





the intention to engage in, any short selling of the Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock. The
undersigned represents and warrants that the undersigned is not, and has not
caused or directed any of its affiliates to be or become, currently a party to
any agreement or arrangement that is designed to or which reasonably could be
expected to lead to or result in any Prohibited Activity during the Lock-Up
Period.
The restrictions set forth in the immediately preceding paragraph shall not
apply to:
(1)    any transfers made by the undersigned (a) as a bona fide gift or gifts,
(b) by will or other testamentary document or intestate succession upon the
death of the undersigned, (c) to any trust for the direct or indirect benefit of
the undersigned or the immediate family of the undersigned, (d) to a spouse,
former spouse, child or other dependent pursuant to a domestic relations order
or pursuant to a settlement agreement in connection with a domestic relations
matter, or (e) pursuant to any exchange of “underwater” options with the
Company;
(2)    if the undersigned is a corporation, partnership, limited liability
company or other business entity, any transfers or distributions to any
stockholder, partner or member of, or owner of a similar equity interest in, the
undersigned, as the case may be, if, in any such case, such transfer is not for
value;
(3)    if the undersigned is a corporation, partnership, trust, limited
liability company or other similar entity, any transfer made by the undersigned
(a) in connection with the sale or other bona fide transfer in a single
transaction of all or substantially all of the undersigned’s capital stock,
partnership interests, membership interests or other similar equity interests,
as the case may be, or all or substantially all of the undersigned’s assets, in
any such case not undertaken for the purpose of avoiding the restrictions
imposed by this Agreement, or (b) to another corporation, partnership, limited
liability company or other business entity so long as the transferee is an
affiliate (as defined below) of the undersigned and such transfer is not for
value;
(4)    transactions relating to Common Stock or other securities convertible
into or exercisable or exchangeable for Common Stock acquired in the Offering or
open market transactions after completion of the Offering, provided that no such
transaction is required to be, or is, publicly announced (whether on Form 4,
Form 5 or otherwise) during the Lock-Up Period;
(5)    the sale of the Company’s securities pursuant to a plan, contract or
instruction that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) (a
“10b5-1 Plan”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) that was in effect prior to the date hereof;
(6)    the entry, by the undersigned, at any time on or after the date of the
Securities Purchase Agreement, of any 10b5-1 Plan, provided, however, that such
plan does not provide for, or permit, the sale of any Common Stock during the
Lock-up Period and no public announcement or filing is voluntarily made or
required regarding such plan during the Lock-Up Period; and
(7)    the transfer of shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock pursuant to a bona fide third
party tender offer, merger, consolidation or other similar transaction made to
all holders of the Common Stock involving a “change of control” of the Company
occurring after the consummation of the Offering, that has been approved by the
board of directors of the Company, provided, that if the tender offer, merger,
consolidation or other such transaction is not completed, the Common Stock owned
by the undersigned shall remain subject to the restrictions contained in this
letter agreement;
provided, however, that in the case of any transfer described in clauses (1)(a),
1(b), 1(c), (2) or (3) above, it shall be a condition to the transfer that
(A) the transferee executes and delivers to Cowen not later than one business
day prior to such transfer, a written agreement, in substantially the form of
this Agreement and otherwise reasonably satisfactory in form and substance to
Cowen, and (B) in the case of any transfer described in clause


3



--------------------------------------------------------------------------------





(1), (2), or (3) above, no public announcement or filing is voluntarily made
regarding such transfer during the Lock-Up Period and if the undersigned is
required to file a report under Section 16(a) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Common Stock or Beneficially
Owned Shares or any securities convertible into or exercisable or exchangeable
for Common Stock or Beneficially Owned Shares during the Lock-Up Period, the
undersigned shall include a statement in such report to the effect that, (A) in
the case of any transfer pursuant to clause (1) above, describes the details of
the applicable transfer, (B) in the case of any transfer pursuant to clause (2)
above, such transfer or distribution is being made to a stockholder, partner or
member of, or owner of a similar equity interest in, the undersigned and is not
a transfer for value, and (C) in the case of any transfer pursuant to clause (3)
above, such transfer is being made either (a) in connection with the sale or
other bona fide transfer in a single transaction of all or substantially all of
the undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets or (b) to another corporation, partnership, limited
liability company or other business entity that is an affiliate of the
undersigned and such transfer is not for value.
For purposes of this paragraph, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin; “affiliate”
shall have the meaning set forth in Rule 405 under the Securities Act; and
“change of control” means the consummation of any bona fide third party tender
offer, merger, consolidation or other similar transaction the result of which is
that any “person” (as defined in Section 13(d)(3) of the Exchange Act), or group
of persons, other than the Company, becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of more than 50% of total voting
power of the voting stock of the Company.
For avoidance of doubt, nothing in this Agreement prohibits the undersigned from
exercising any options or warrants to purchase Common Stock, or securities
convertible into or exercisable or exchangeable for Common Stock, (which
exercises may be effected on a cashless basis with the Company to the extent the
instruments representing such options or warrants permit exercises on a cashless
basis to pay the exercise price and/or withholding tax and remittance
obligations) or receiving shares of Common Stock, or securities convertible into
or exercisable or exchangeable for Common Stock, upon the vesting of restricted
stock units (including a net withholding of shares by the Company in connection
with such vesting to pay the withholding tax and remittance obligations), it
being understood that any Common Stock issued upon such exercises or vesting
will be subject to the restrictions of this Agreement and provided, however,
that no public announcement or filing is voluntarily made regarding such
exercise during the Lock-Up Period and provided that if the undersigned is
required to file a report under Section 16(a) of the Exchange Act reporting a
reduction in beneficial ownership of such options or warrants or restricted
stock units during the Lock-Up Period, the undersigned shall include a statement
in such report to the effect that the disposition relates to the exercise of an
option or warrant or vesting of restricted stock units, as applicable, and that
the shares of Common Stock received upon exercise are subject to the
restrictions of this Agreement.
[If Cowen releases any officer, director or beneficial owner of 1% or more of
the outstanding shares of Common Stock of the Company as of the date of the
Securities Purchase Agreement (calculated assuming conversion of all outstanding
shares of the Company’s preferred stock), other than the undersigned, from the
restrictions described herein during the Lock-Up Period, then the undersigned
shall also be granted an early release from its obligations hereunder, on a pro
rata basis with all other beneficial owners of similarly restricted securities
of the Company based on the maximum percentage of shares held by any such
beneficial owner being released from such holder’s lock-up agreement (the
“Pro-rata Release”); provided, however, that no Pro-rata Release of the
Undersigned’s Shares will occur unless Cowen has waived such prohibitions with
respect to Common Stock, or any securities convertible into or exercisable for
Common Stock, valued at $1,000,000 or more in the aggregate, in one or a series
of similar transactions (based on the closing or last reported sale price of the
Common Stock on the date such waiver becomes effective). The Pro-rata Release
shall not be applied in the case of (1) a release effective solely to permit a
transfer not involving a disposition for value if the transferee


4



--------------------------------------------------------------------------------





agrees in writing to be bound by the same terms described in this Agreement or
(2) an early release from the restrictions described herein during the Lock-Up
Period in connection with an underwritten public offering that is wholly or
partially a secondary offering of Shares, provided that the undersigned, to the
extent the undersigned has a contractual right to demand or require the
registration of the undersigned’s Common Stock or otherwise “piggyback” on a
registration statement filed by the Company for the offer and sale of its Common
Stock, shall be offered the opportunity to participate on a pro rata basis
consistent with such contractual rights in such follow-on offering and on
pricing terms that are no less favorable than the terms of the follow-on
offering. Cowen shall use commercially reasonable efforts to provide notice to
the Company within two (2) business days prior to the effective date of a
release of a stockholder of its obligations under any lock-up agreement executed
in connection with the Offering that gives rise to a corresponding release of
the undersigned from its obligations hereunder pursuant to the terms of this
paragraph, and the Company, in turn, shall notify the undersigned within two (2)
business days thereafter that the same percentage of Common Stock held by the
undersigned has been released from the restrictions set forth in this Agreement,
provided that the failure to give such notice to the Company or the undersigned
shall not give rise to any claim or liability against Cowen or the Company. The
undersigned further acknowledges that Cowen is under no obligation to inquire
whether, or to ensure that, the Company notifies the undersigned of the delivery
by the Representatives of any such notice. For purposes of determining
beneficial ownership of a stockholder, all shares of Common Stock held by
investment funds affiliated with such stockholder shall be aggregated.]
In order to enable this covenant to be enforced, the undersigned hereby consents
to the placing of legends or stop transfer instructions with the Company’s
transfer agent with respect to any Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock.
The undersigned further agrees that it will not, during the Lock-Up Period, make
any demand or request for or exercise any right with respect to the registration
under the Securities Act, of any shares of Common Stock or other Beneficially
Owned Shares or any securities convertible into or exercisable or exchangeable
for Common Stock or other Beneficially Owned Shares.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement has
been duly authorized (if the undersigned is not a natural person), executed and
delivered by the undersigned and is a valid and binding agreement of the
undersigned. This Agreement and all authority herein conferred are irrevocable
and shall survive the death or incapacity of the undersigned (if a natural
person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed in such state.
If (i) the Company notifies Cowen in writing that it does not intend to proceed
with the Offering, (ii) the Securities Purchase Agreement is not executed by
August 15, 2020, or (iii) the Securities Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
for any reason prior to payment for and delivery of any Securities to be sold
thereunder, then this Agreement shall immediately be terminated and the
undersigned shall automatically be released from all of his, her or its
obligations under this Agreement. The undersigned acknowledges and agrees that
whether or not the Offering actually occurs depends on a number of factors,
including market conditions.


[Signature page follows]




5



--------------------------------------------------------------------------------







Very truly yours,




                            
(Name of Stockholder - Please Print)
                            
(Signature)
                            
(Name of Signatory if Stockholder is an entity - Please Print)
                            
(Title of Signatory if Stockholder is an entity - Please Print)
Address:        
        
        


6



--------------------------------------------------------------------------------






EXHIBIT J
LIST OF DIRECTORS AND EXECUTIVE OFFICERS
EXECUTING LOCK-UP AGREEMENTS


Robert Conway
Xiangmin Cui, Ph.D.
Mitchell H. Gold, M.D.
Christopher Peetz
Stanford Peng, M.D., Ph.D.
Paul Rickey
Paul Sekhri
Peter Thompson, M.D.
James N. Topper M.D., Ph.D.
Jay Venkatesan, M.D.





